Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF OHIO

Case number (if known)                                                        Chapter you are filing under:

                                                                                 Chapter 7
                                                                                 Chapter 11
                                                                                 Chapter 12
                                                                                 Chapter 13                                        Check if this is an
                                                                                                                                   amended filing




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                                  12/17
The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.


Part 1:   Identify Yourself

                                   About Debtor 1:                                                  About Debtor 2 (Spouse Only in a Joint Case):

1.   Your full name

     Write the name that is on     Patrick                                                          Mary
     your government-issued        First name                                                       First name
     picture identification (for
     example, your driver's        T                                                                C
     license or passport).         Middle name                                                      Middle name
     Bring your picture
     identification to your
                                   Bryan                                                            Bryan
     meeting with the trustee.     Last name and Suffix (Sr., Jr., II, III)                         Last name and Suffix (Sr., Jr., II, III)




2.   All other names you have
     used in the last 8 years                                                                       FKA Mary Krofcheck
     Include your married or
     maiden names.



3.   Only the last 4 digits of
     your Social Security
     number or federal             xxx-xx-1356                                                      xxx-xx-0398
     Individual Taxpayer
     Identification number
     (ITIN)




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 1
              19-17364-aih             Doc 1        FILED 12/03/19             ENTERED 12/03/19 15:05:37                           Page 1 of 116
Debtor 1   Patrick T Bryan
Debtor 2   Mary C Bryan                                                                               Case number (if known)




                                 About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):

4.   Any business names and
     Employer Identification
     Numbers (EIN) you have         I have not used any business name or EINs.                    I have not used any business name or EINs.
     used in the last 8 years

     Include trade names and     Business name(s)                                              Business name(s)
     doing business as names

                                 EINs                                                          EINs




5.   Where you live                                                                            If Debtor 2 lives at a different address:

                                 29310 Green Road
                                 Willowick, OH 44095
                                 Number, Street, City, State & ZIP Code                        Number, Street, City, State & ZIP Code

                                 Lake
                                 County                                                        County

                                 If your mailing address is different from the one             If Debtor 2's mailing address is different from yours, fill it
                                 above, fill it in here. Note that the court will send any     in here. Note that the court will send any notices to this
                                 notices to you at this mailing address.                       mailing address.

                                 P.O. Box 19095
                                 Cleveland, OH 44119
                                 Number, P.O. Box, Street, City, State & ZIP Code              Number, P.O. Box, Street, City, State & ZIP Code




6.   Why you are choosing        Check one:                                                    Check one:
     this district to file for
     bankruptcy                         Over the last 180 days before filing this petition,            Over the last 180 days before filing this petition, I
                                        I have lived in this district longer than in any               have lived in this district longer than in any other
                                        other district.                                                district.

                                        I have another reason.                                         I have another reason.
                                        Explain. (See 28 U.S.C. § 1408.)                               Explain. (See 28 U.S.C. § 1408.)




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                  page 2
              19-17364-aih          Doc 1         FILED 12/03/19               ENTERED 12/03/19 15:05:37                       Page 2 of 116
Debtor 1    Patrick T Bryan
Debtor 2    Mary C Bryan                                                                                  Case number (if known)



Part 2:    Tell the Court About Your Bankruptcy Case

7.   The chapter of the      Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy
     Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
     choosing to file under
                                 Chapter 7
                                     Chapter 11
                                     Chapter 12
                                     Chapter 13



8.   How you will pay the fee            I will pay the entire fee when I file my petition. Please check with the clerk’s office in your local court for more details
                                         about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier’s check, or money
                                         order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
                                         a pre-printed address.
                                         I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
                                         The Filing Fee in Installments (Official Form 103A).
                                         I request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
                                         but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
                                         applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
                                         the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.



9.   Have you filed for             No.
     bankruptcy within the
     last 8 years?                  Yes.
                                              District                                  When                            Case number
                                              District                                  When                            Case number
                                              District                                  When                            Case number



10. Are any bankruptcy              No
    cases pending or being
    filed by a spouse who is        Yes.
    not filing this case with
    you, or by a business
    partner, or by an
    affiliate?
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known
                                              Debtor                                                                   Relationship to you
                                              District                                  When                           Case number, if known



11. Do you rent your                No.        Go to line 12.
    residence?
                                    Yes.       Has your landlord obtained an eviction judgment against you?

                                                         No. Go to line 12.

                                                         Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it with this
                                                         bankruptcy petition.




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                    page 3
              19-17364-aih          Doc 1          FILED 12/03/19               ENTERED 12/03/19 15:05:37                          Page 3 of 116
Debtor 1    Patrick T Bryan
Debtor 2    Mary C Bryan                                                                                   Case number (if known)



Part 3:    Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
    of any full- or part-time         No.      Go to Part 4.
    business?
                                      Yes.     Name and location of business
     A sole proprietorship is a
     business you operate as                   Name of business, if any
     an individual, and is not a
     separate legal entity such
     as a corporation,
     partnership, or LLC.
                                               Number, Street, City, State & ZIP Code
     If you have more than one
     sole proprietorship, use a
     separate sheet and attach
     it to this petition.                      Check the appropriate box to describe your business:
                                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                                       None of the above

13. Are you filing under           If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
    Chapter 11 of the              deadlines. If you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
    Bankruptcy Code and are        operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
    you a small business           in 11 U.S.C. 1116(1)(B).
    debtor?
                                      No.      I am not filing under Chapter 11.
     For a definition of small
     business debtor, see 11
                                      No.      I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in the Bankruptcy
     U.S.C. § 101(51D).
                                               Code.

                                      Yes.     I am filing under Chapter 11 and I am a small business debtor according to the definition in the Bankruptcy Code.


Part 4:    Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14. Do you own or have any            No.
    property that poses or is
    alleged to pose a threat          Yes.
    of imminent and                          What is the hazard?
    identifiable hazard to
    public health or safety?
    Or do you own any
    property that needs                      If immediate attention is
    immediate attention?                     needed, why is it needed?

     For example, do you own
     perishable goods, or
     livestock that must be fed,             Where is the property?
     or a building that needs
     urgent repairs?
                                                                           Number, Street, City, State & Zip Code




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 4
              19-17364-aih            Doc 1        FILED 12/03/19              ENTERED 12/03/19 15:05:37                            Page 4 of 116
Debtor 1    Patrick T Bryan
Debtor 2    Mary C Bryan                                                                               Case number (if known)

Part 5:    Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether           You must check one:                                           You must check one:
    you have received a                  I received a briefing from an approved credit                 I received a briefing from an approved credit
    briefing about credit                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
    counseling.                          filed this bankruptcy petition, and I received a              this bankruptcy petition, and I received a certificate of
                                         certificate of completion.                                    completion.
     The law requires that you
     receive a briefing about            Attach a copy of the certificate and the payment              Attach a copy of the certificate and the payment plan, if
     credit counseling before            plan, if any, that you developed with the agency.             any, that you developed with the agency.
     you file for bankruptcy.
     You must truthfully check           I received a briefing from an approved credit                 I received a briefing from an approved credit
     one of the following                counseling agency within the 180 days before I                counseling agency within the 180 days before I filed
     choices. If you cannot do           filed this bankruptcy petition, but I do not have             this bankruptcy petition, but I do not have a certificate
     so, you are not eligible to         a certificate of completion.                                  of completion.
     file.
                                         Within 14 days after you file this bankruptcy                 Within 14 days after you file this bankruptcy petition, you
     If you file anyway, the court       petition, you MUST file a copy of the certificate and         MUST file a copy of the certificate and payment plan, if
     can dismiss your case, you          payment plan, if any.                                         any.
     will lose whatever filing fee
     you paid, and your                  I certify that I asked for credit counseling                  I certify that I asked for credit counseling services
     creditors can begin                 services from an approved agency, but was                     from an approved agency, but was unable to obtain
     collection activities again.        unable to obtain those services during the 7                  those services during the 7 days after I made my
                                         days after I made my request, and exigent                     request, and exigent circumstances merit a 30-day
                                         circumstances merit a 30-day temporary waiver                 temporary waiver of the requirement.
                                         of the requirement.
                                                                                                       To ask for a 30-day temporary waiver of the requirement,
                                         To ask for a 30-day temporary waiver of the                   attach a separate sheet explaining what efforts you made
                                         requirement, attach a separate sheet explaining               to obtain the briefing, why you were unable to obtain it
                                         what efforts you made to obtain the briefing, why             before you filed for bankruptcy, and what exigent
                                         you were unable to obtain it before you filed for             circumstances required you to file this case.
                                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                               Your case may be dismissed if the court is dissatisfied
                                                                                                       with your reasons for not receiving a briefing before you
                                         Your case may be dismissed if the court is                    filed for bankruptcy.
                                         dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                     If the court is satisfied with your reasons, you must still
                                         If the court is satisfied with your reasons, you must         receive a briefing within 30 days after you file. You must
                                         still receive a briefing within 30 days after you file.       file a certificate from the approved agency, along with a
                                         You must file a certificate from the approved                 copy of the payment plan you developed, if any. If you do
                                         agency, along with a copy of the payment plan you             not do so, your case may be dismissed.
                                         developed, if any. If you do not do so, your case
                                                                                                       Any extension of the 30-day deadline is granted only for
                                         may be dismissed.
                                                                                                       cause and is limited to a maximum of 15 days.
                                         Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15
                                         days.
                                         I am not required to receive a briefing about                 I am not required to receive a briefing about credit
                                         credit counseling because of:                                 counseling because of:

                                               Incapacity.                                                  Incapacity.
                                               I have a mental illness or a mental deficiency               I have a mental illness or a mental deficiency that
                                               that makes me incapable of realizing or                      makes me incapable of realizing or making rational
                                               making rational decisions about finances.                    decisions about finances.

                                               Disability.                                                  Disability.
                                               My physical disability causes me to be                       My physical disability causes me to be unable to
                                               unable to participate in a briefing in person,               participate in a briefing in person, by phone, or
                                               by phone, or through the internet, even after I              through the internet, even after I reasonably tried to
                                               reasonably tried to do so.                                   do so.

                                               Active duty.                                                 Active duty.
                                               I am currently on active military duty in a                  I am currently on active military duty in a military
                                               military combat zone.                                        combat zone.
                                         If you believe you are not required to receive a              If you believe you are not required to receive a briefing
                                         briefing about credit counseling, you must file a             about credit counseling, you must file a motion for waiver
                                         motion for waiver credit counseling with the court.           of credit counseling with the court.




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 5
              19-17364-aih              Doc 1       FILED 12/03/19                ENTERED 12/03/19 15:05:37                     Page 5 of 116
Debtor 1    Patrick T Bryan
Debtor 2    Mary C Bryan                                                                                  Case number (if known)

Part 6:    Answer These Questions for Reporting Purposes

16. What kind of debts do        16a.       Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
    you have?                               individual primarily for a personal, family, or household purpose.”
                                               No. Go to line 16b.

                                               Yes. Go to line 17.
                                 16b.       Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                            money for a business or investment or through the operation of the business or investment.
                                               No. Go to line 16c.
                                               Yes. Go to line 17.
                                 16c.       State the type of debts you owe that are not consumer debts or business debts



17. Are you filing under            No.     I am not filing under Chapter 7. Go to line 18.
    Chapter 7?

     Do you estimate that           Yes.    I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
     after any exempt                       are paid that funds will be available to distribute to unsecured creditors?
     property is excluded and
     administrative expenses                   No
     are paid that funds will
     be available for                          Yes
     distribution to unsecured
     creditors?

18. How many Creditors do           1-49                                             1,000-5,000                                   25,001-50,000
    you estimate that you           50-99                                            5001-10,000                                   50,001-100,000
    owe?
                                    100-199                                          10,001-25,000                                 More than100,000
                                    200-999

19. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your assets to                                                          $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    be worth?                       $50,001 - $100,000
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


20. How much do you                 $0 - $50,000                                     $1,000,001 - $10 million                      $500,000,001 - $1 billion
    estimate your liabilities       $50,001 - $100,000                               $10,000,001 - $50 million                     $1,000,000,001 - $10 billion
    to be?
                                    $100,001 - $500,000                              $50,000,001 - $100 million                    $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                   More than $50 billion


Part 7:    Sign Below

For you                          I have examined this petition, and I declare under penalty of perjury that the information provided is true and correct.

                                 If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13 of title 11,
                                 United States Code. I understand the relief available under each chapter, and I choose to proceed under Chapter 7.

                                 If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out this
                                 document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                 I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

                                 I understand making a false statement, concealing property, or obtaining money or property by fraud in connection with a
                                 bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
                                 and 3571.
                                 /s/ Patrick T Bryan                                               /s/ Mary C Bryan
                                 Patrick T Bryan                                                   Mary C Bryan
                                 Signature of Debtor 1                                             Signature of Debtor 2

                                 Executed on     December 3, 2019                                  Executed on     December 3, 2019
                                                 MM / DD / YYYY                                                    MM / DD / YYYY




Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                                      page 6
              19-17364-aih          Doc 1         FILED 12/03/19               ENTERED 12/03/19 15:05:37                            Page 6 of 116
Debtor 1   Patrick T Bryan
Debtor 2   Mary C Bryan                                                                                   Case number (if known)




For your attorney, if you are   I, the attorney for the debtor(s) named in this petition, declare that I have informed the debtor(s) about eligibility to proceed
represented by one              under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief available under each chapter
                                for which the person is eligible. I also certify that I have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b)
If you are not represented by   and, in a case in which § 707(b)(4)(D) applies, certify that I have no knowledge after an inquiry that the information in the
an attorney, you do not need    schedules filed with the petition is incorrect.
to file this page.
                                /s/ Kathleen Donnelly                                              Date         December 3, 2019
                                Signature of Attorney for Debtor                                                MM / DD / YYYY

                                Kathleen Donnelly 0042636
                                Printed name

                                Kathleen Donnelly, 0042636
                                Firm name

                                Kathleen Donnelly
                                526 Superior Ave. E Leader Bldg. Suite 2
                                Cleveland, OH 44114
                                Number, Street, City, State & ZIP Code

                                Contact phone     (216)241-9628                              Email address         kdonnellyctnotices@hotmail.com
                                0042636 OH
                                Bar number & State




Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                                 page 7
             19-17364-aih           Doc 1            FILED 12/03/19           ENTERED 12/03/19 15:05:37                            Page 7 of 116
 Fill in this information to identify your case:

 Debtor 1                   Patrick T Bryan
                            First Name                           Middle Name                          Last Name

 Debtor 2                   Mary C Bryan
 (Spouse if, filing)        First Name                           Middle Name                          Last Name


 United States Bankruptcy Court for the:                  NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                                         Check if this is an
                                                                                                                                                                    amended filing



Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                               12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 Part 1:        Summarize Your Assets

                                                                                                                                                                   Your assets
                                                                                                                                                                   Value of what you own

 1.     Schedule A/B: Property (Official Form 106A/B)
        1a. Copy line 55, Total real estate, from Schedule A/B................................................................................................     $                      0.00

        1b. Copy line 62, Total personal property, from Schedule A/B.....................................................................................          $              15,906.93

        1c. Copy line 63, Total of all property on Schedule A/B...............................................................................................     $              15,906.93

 Part 2:        Summarize Your Liabilities

                                                                                                                                                                   Your liabilities
                                                                                                                                                                   Amount you owe

 2.     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)
        2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D...                                      $              17,702.00

 3.     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
        3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F.................................                            $              10,848.77

        3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F............................                              $             239,583.29


                                                                                                                                     Your total liabilities $                 268,134.06


 Part 3:        Summarize Your Income and Expenses

 4.     Schedule I: Your Income (Official Form 106I)
        Copy your combined monthly income from line 12 of Schedule I................................................................................               $                4,968.33

 5.     Schedule J: Your Expenses (Official Form 106J)
        Copy your monthly expenses from line 22c of Schedule J..........................................................................                           $                4,963.62

 Part 4:        Answer These Questions for Administrative and Statistical Records

 6.     Are you filing for bankruptcy under Chapters 7, 11, or 13?
             No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

           Yes
 7.     What kind of debt do you have?

                Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
                household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

            Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
            the court with your other schedules.
 Official Form 106Sum           Summary of Your Assets and Liabilities and Certain Statistical Information                        page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                       Best Case Bankruptcy



              19-17364-aih                  Doc 1            FILED 12/03/19                      ENTERED 12/03/19 15:05:37                                       Page 8 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                               Case number (if known)

 8.    From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form
       122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                              $       3,879.51


 9.    Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

                                                                                                         Total claim
       From Part 4 on Schedule E/F, copy the following:

       9a. Domestic support obligations (Copy line 6a.)                                                   $                  0.00

       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                          $             10,848.77

       9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.)                $                  0.00

       9d. Student loans. (Copy line 6f.)                                                                 $            161,243.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as
           priority claims. (Copy line 6g.)                                                               $                  0.00

       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                  0.00


       9g. Total. Add lines 9a through 9f.                                                           $            172,091.77




Official Form 106Sum                             Summary of Your Assets and Liabilities and Certain Statistical Information                   page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



            19-17364-aih                 Doc 1          FILED 12/03/19         ENTERED 12/03/19 15:05:37                       Page 9 of 116
 Fill in this information to identify your case and this filing:

 Debtor 1                   Patrick T Bryan
                            First Name                      Middle Name                       Last Name

 Debtor 2                   Mary C Bryan
 (Spouse, if filing)        First Name                      Middle Name                       Last Name


 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF OHIO

 Case number                                                                                                                                    Check if this is an
                                                                                                                                                amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.
        Yes. Where is the property?



 Part 2: Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1      Make:       Honda                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      CRV                                           Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2009                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:              250,000                 Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Fair Condition: Kelley Blue
          Book Valuation                                             Check if this is community property                   $1,968.00                    $1,968.00
                                                                     (see instructions)



  3.2      Make:       Chevy                                   Who has an interest in the property? Check one     Do not deduct secured claims or exemptions. Put
                                                                                                                  the amount of any secured claims on Schedule D:
           Model:      HHR                                           Debtor 1 only                                Creditors Who Have Claims Secured by Property.
           Year:       2009                                          Debtor 2 only
                                                                                                                  Current value of the      Current value of the
           Approximate mileage:              105,000                 Debtor 1 and Debtor 2 only                   entire property?          portion you own?
           Other information:                                        At least one of the debtors and another
          Fair condintion: Kelley Blue
          Book Valuation                                             Check if this is community property                   $1,371.00                    $1,371.00
                                                                     (see instructions)




Official Form 106A/B                                                         Schedule A/B: Property                                                           page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



             19-17364-aih                Doc 1         FILED 12/03/19                     ENTERED 12/03/19 15:05:37                Page 10 of 116
 Debtor 1       Patrick T Bryan
 Debtor 2       Mary C Bryan                                                                                        Case number (if known)

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      No
      Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
   .pages you have attached for Part 2. Write that number here.............................................................................=>               $3,339.00


 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                                 Current value of the
                                                                                                                                                   portion you own?
                                                                                                                                                   Do not deduct secured
                                                                                                                                                   claims or exemptions.
6. Household goods and furnishings
   Examples: Major appliances, furniture, linens, china, kitchenware
     No
        Yes. Describe.....

                                    Household good and furnishings with Debtor                                                                                  $1,000.00


                                    5+ yr old 40" Toshiba Smart Flat Screen TV, 8+ yr old 55" manovox
                                    TV, 10+yr 20" Magnavox TV, 10+ yr Dell PC, 2018 Samsung Droid
                                    and 2017 Apple I phone 8                                                                                                    $1,000.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
              including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections;
               other collections, memorabilia, collectibles
      No
        Yes. Describe.....

                                    20 Misc Books plus some cookbooks                                                                                             $200.00


9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;
             musical instruments
     No
        Yes. Describe.....

                                    Kid's sporting goods (used & abused)                                                                                          $300.00


10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
        Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
        Yes. Describe.....



Official Form 106A/B                                                   Schedule A/B: Property                                                                         page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



           19-17364-aih                Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 11 of 116
 Debtor 1         Patrick T Bryan
 Debtor 2         Mary C Bryan                                                                                                Case number (if known)


                                            Clothing with Debtor                                                                                                         $700.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
        Yes. Describe.....

                                            Costume Jewelry with Debtor                                                                                                  $800.00


13. Non-farm animals
    Examples: Dogs, cats, birds, horses
     No
        Yes. Describe.....

                                            11 year old Mutt named "Barley" (not in good health) and 1 box
                                            turtle - Sentimental Value                                                                                                       $0.00


14. Any other personal and household items you did not already list, including any health aids you did not list
        No
        Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here ..............................................................................                                             $4,000.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                              Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
     No
        Yes................................................................................................................

                                                                                                                                 Cash with
                                                                                                                                 Debtor                                    $32.00


17. Deposits of money
    Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                  institutions. If you have multiple accounts with the same institution, list each.
     No
     Yes........................                                     Institution name:

                                                                                                  Checking account with Eaton Family Credit
                                              17.1.                                               Union                                                                    $68.00


                                                                                                  Checking account with Huntington Bank
                                              17.2.                                               (pension's directly deposited)                                         $950.00



                                              17.3.                                               Business Checking with Huntington Bank                                   $55.00


                                                                                                  Savings account with Fifth Third Bank (Joint
                                              17.4.                                               account with minor son)                                                    $1.00

Official Form 106A/B                                                                       Schedule A/B: Property                                                            page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy



           19-17364-aih                         Doc 1               FILED 12/03/19                             ENTERED 12/03/19 15:05:37               Page 12 of 116
 Debtor 1        Patrick T Bryan
 Debtor 2        Mary C Bryan                                                                            Case number (if known)



                                      17.5.                                 Business Savings with Huntington Bank                                   $20.00


18. Bonds, mutual funds, or publicly traded stocks
    Examples: Bond funds, investment accounts with brokerage firms, money market accounts
        No
        Yes..................                 Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
    joint venture
      No
        Yes. Give specific information about them...................
                                   Name of entity:                                                        % of ownership:

                                         D & M Cleaning Service 100% Ownership - No
                                         business equipment uses client's equipment                                         %                   Unknown


20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
        No
        Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
     No
        Yes. List each account separately.
                                Type of account:                            Institution name:

                                                                            Railroad Retirement; monthly benefit                                $1,954.40


                                                                            Railroad Retirement monthly benefit                                 $1,192.53


22. Security deposits and prepayments
    Your share of all unused deposits you have made so that you may continue service or use from a company
    Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
      No
      Yes. .....................                              Institution name or individual:


                                                                            Security Deposit with current landlord: Kathy                       $1,500.00
                                                                            Berry, Marberry Properties


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
        No
        Yes.............        Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
        No
        Yes.............        Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        No
        Yes. Give specific information about them...




Official Form 106A/B                                                 Schedule A/B: Property                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



           19-17364-aih                Doc 1           FILED 12/03/19               ENTERED 12/03/19 15:05:37                     Page 13 of 116
 Debtor 1       Patrick T Bryan
 Debtor 2       Mary C Bryan                                                                           Case number (if known)

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
        No
        Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
        No
        Yes. Give specific information about them...

 Money or property owed to you?                                                                                                    Current value of the
                                                                                                                                   portion you own?
                                                                                                                                   Do not deduct secured
                                                                                                                                   claims or exemptions.

28. Tax refunds owed to you
      No
        Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



                                                         2018 Federal tax refunds - maybe offset
                                                             for prior year tax liabilities                                                     $2,795.00


                                                         Prorated 2019 Federal and State tax
                                                             refunds (maybe offset for prior year
                                                             tax liabilities)                                                                   Unknown


29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
        No
        Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
              benefits; unpaid loans you made to someone else
        No
        Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
      No
        Yes. Name the insurance company of each policy and list its value.
                                 Company name:                                                Beneficiary:                          Surrender or refund
                                                                                                                                    value:

                                         Health Insurance with Care Source:
                                         Beneficiary: Debtor's & Minor Son                                                                            $0.00


                                         Car Insurance with Fred Loya
                                         Insurance Co.: Beneficiary: Debtor's                                                                         $0.00


                                         Term Life Insurance with Slovene
                                         National Benefit Society : Beneficiary:
                                         Husband, No CSV                                                                                              $0.00




Official Form 106A/B                                                 Schedule A/B: Property                                                           page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19            ENTERED 12/03/19 15:05:37                      Page 14 of 116
 Debtor 1        Patrick T Bryan
 Debtor 2        Mary C Bryan                                                                                                    Case number (if known)


                                             Term Life Insurance with Slovene
                                             National Benefit Society Beneficiary:
                                             Wife; No CSV                                                                                                                          $0.00


                                             Whole Life policy on minor son
                                             Beneficiary: Debtor Wife No CSV -
                                             Policy is new                                                                                                                         $0.00


32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
    someone has died.
        No
        Yes. Give specific information..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
     for Part 4. Write that number here.....................................................................................................................            $8,567.93


 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.


 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                     $0.00




Official Form 106A/B                                                           Schedule A/B: Property                                                                              page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy



           19-17364-aih                    Doc 1            FILED 12/03/19                      ENTERED 12/03/19 15:05:37                                      Page 15 of 116
 Debtor 1         Patrick T Bryan
 Debtor 2         Mary C Bryan                                                                                                          Case number (if known)

 Part 8:         List the Totals of Each Part of this Form

 55. Part 1: Total real estate, line 2 ......................................................................................................................                       $0.00
 56. Part 2: Total vehicles, line 5                                                                             $3,339.00
 57. Part 3: Total personal and household items, line 15                                                        $4,000.00
 58. Part 4: Total financial assets, line 36                                                                    $8,567.93
 59. Part 5: Total business-related property, line 45                                                               $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                      $0.00
 61. Part 7: Total other property not listed, line 54                                             +                 $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $15,906.93              Copy personal property total           $15,906.93

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                        $15,906.93




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                        Best Case Bankruptcy



            19-17364-aih                     Doc 1            FILED 12/03/19                          ENTERED 12/03/19 15:05:37                                  Page 16 of 116
 Fill in this information to identify your case:

 Debtor 1                 Patrick T Bryan
                          First Name                        Middle Name                  Last Name

 Debtor 2                 Mary C Bryan
 (Spouse if, filing)      First Name                        Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                Check if this is an
                                                                                                                                           amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                     4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.
      Brief description of the property and line on            Current value of the    Amount of the exemption you claim        Specific laws that allow exemption
      Schedule A/B that lists this property                    portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

      2009 Honda CRV 250,000 miles                                    $1,968.00                                   $4,000.00     Ohio Rev. Code Ann. §
      Fair Condition: Kelley Blue Book                                                                                          2329.66(A)(2)
      Valuation                                                                             100% of fair market value, up to
      Line from Schedule A/B: 3.1                                                           any applicable statutory limit

      2009 Chevy HHR 105,000 miles                                    $1,371.00                                   $4,000.00     Ohio Rev. Code Ann. §
      Fair condintion: Kelley Blue Book                                                                                         2329.66(A)(2)
      Valuation                                                                             100% of fair market value, up to
      Line from Schedule A/B: 3.2                                                           any applicable statutory limit

      Household good and furnishings                                  $1,000.00                                   $1,000.00     Ohio Rev. Code Ann. §
      with Debtor                                                                                                               2329.66(A)(4)(a)
      Line from Schedule A/B: 6.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

      5+ yr old 40" Toshiba Smart Flat                                $1,000.00                                   $1,000.00     Ohio Rev. Code Ann. §
      Screen TV, 8+ yr old 55" manovox                                                                                          2329.66(A)(4)(a)
      TV, 10+yr 20" Magnavox TV, 10+ yr                                                     100% of fair market value, up to
      Dell PC, 2018 Samsung Droid and                                                       any applicable statutory limit
      2017 Apple I phone 8
      Line from Schedule A/B: 6.2

      20 Misc Books plus some cookbooks                                   $200.00                                   $200.00     Ohio Rev. Code Ann. §
      Line from Schedule A/B: 8.1                                                                                               2329.66(A)(4)(a)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                       page 1 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



              19-17364-aih             Doc 1           FILED 12/03/19                 ENTERED 12/03/19 15:05:37                      Page 17 of 116
 Debtor 1    Patrick T Bryan
 Debtor 2    Mary C Bryan                                                                                 Case number (if known)

     Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     Kid's sporting goods (used &                                        $300.00                                    $300.00        Ohio Rev. Code Ann. §
     abused)                                                                                                                       2329.66(A)(4)(a)
     Line from Schedule A/B: 9.1                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Clothing with Debtor                                                $700.00                                    $700.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 11.1                                                                                                  2329.66(A)(4)(a)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Costume Jewelry with Debtor                                         $800.00                                    $800.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 12.1                                                                                                  2329.66(A)(4)(b)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Cash with Debtor                                                     $32.00                                     $32.00        Ohio Rev. Code Ann. §
     Line from Schedule A/B: 16.1                                                                                                  2329.66(A)(3)
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     Checking account with Eaton Family                                   $68.00                                     $68.00        Ohio Rev. Code Ann. §
     Credit Union                                                                                                                  2329.66(A)(3)
     Line from Schedule A/B: 17.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Checking account with Huntington                                    $950.00                                    $950.00        45 U.S.C. § 231m
     Bank (pension's directly deposited)
     Line from Schedule A/B: 17.2                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Business Checking with Huntington                                    $55.00                                     $55.00        Ohio Rev. Code Ann. §
     Bank                                                                                                                          2329.66(A)(3)
     Line from Schedule A/B: 17.3                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Savings account with Fifth Third                                       $1.00                                      $1.00       Ohio Rev. Code Ann. §
     Bank (Joint account with minor son)                                                                                           2329.66(A)(3)
     Line from Schedule A/B: 17.4                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Business Savings with Huntington                                     $20.00                                     $20.00        Ohio Rev. Code Ann. §
     Bank                                                                                                                          2329.66(A)(3)
     Line from Schedule A/B: 17.5                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     D & M Cleaning Service 100%                                      Unknown                                     $5,100.00        Ohio Rev. Code Ann. §
     Ownership - No business equipment                                                                                             2329.66(A)(5)
     uses client's equipment                                                                100% of fair market value, up to
     Line from Schedule A/B: 19.1                                                           any applicable statutory limit

     Railroad Retirement; monthly benefit                             $1,954.40                                   $1,954.40        45 U.S.C. § 231m
     Line from Schedule A/B: 21.1
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit




Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 2 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



            19-17364-aih               Doc 1           FILED 12/03/19                 ENTERED 12/03/19 15:05:37                         Page 18 of 116
 Debtor 1    Patrick T Bryan
 Debtor 2    Mary C Bryan                                                                                 Case number (if known)

     Brief description of the property and line on             Current value of the    Amount of the exemption you claim           Specific laws that allow exemption
     Schedule A/B that lists this property                     portion you own
                                                               Copy the value from     Check only one box for each exemption.
                                                               Schedule A/B

     Railroad Retirement monthly benefit                              $1,192.53                                   $1,192.53        45 U.S.C. § 231m
     Line from Schedule A/B: 21.2
                                                                                            100% of fair market value, up to
                                                                                            any applicable statutory limit

     2018 Federal tax refunds - maybe                                 $2,795.00                                   $4,861.00        Ohio Rev. Code Ann. §
     offset for prior year tax liabilities                                                                                         2329.66(A)(9)(f)
     Line from Schedule A/B: 28.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Prorated 2019 Federal and State tax                              Unknown                                    Unknown           Ohio Rev. Code Ann. §
     refunds (maybe offset for prior year                                                                                          2329.66(A)(9)(f)
     tax liabilities)                                                                       100% of fair market value, up to
     Line from Schedule A/B: 28.2                                                           any applicable statutory limit

     Prorated 2019 Federal and State tax                              Unknown                                       $824.00        Ohio Rev. Code Ann. §
     refunds (maybe offset for prior year                                                                                          2329.66(A)(3)
     tax liabilities)                                                                       100% of fair market value, up to
     Line from Schedule A/B: 28.2                                                           any applicable statutory limit

     Prorated 2019 Federal and State tax                              Unknown                                     $2,650.00        Ohio Rev. Code Ann. §
     refunds (maybe offset for prior year                                                                                          2329.66(A)(18)
     tax liabilities)                                                                       100% of fair market value, up to
     Line from Schedule A/B: 28.2                                                           any applicable statutory limit

     Health Insurance with Care Source:                                     $0.00                                      100%        Ohio Rev. Code Ann. §§
     Beneficiary: Debtor's & Minor Son                                                                                             2329.66(A)(6)(e), 3923.19
     Line from Schedule A/B: 31.1                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Car Insurance with Fred Loya                                           $0.00                                      100%        Ohio Rev. Code Ann. §§
     Insurance Co.: Beneficiary: Debtor's                                                                                          2329.66(A)(6)(e), 3923.19
     Line from Schedule A/B: 31.2                                                           100% of fair market value, up to
                                                                                            any applicable statutory limit

     Term Life Insurance with Slovene                                       $0.00                                      100%        Ohio Rev. Code Ann. §§
     National Benefit Society :                                                                                                    2329.66(A)(6)(c), 3917.05
     Beneficiary: Husband, No CSV                                                           100% of fair market value, up to
     Line from Schedule A/B: 31.3                                                           any applicable statutory limit

     Term Life Insurance with Slovene                                       $0.00                                      100%        Ohio Rev. Code Ann. §§
     National Benefit Society Beneficiary:                                                                                         2329.66(A)(6)(c), 3917.05
     Wife; No CSV                                                                           100% of fair market value, up to
     Line from Schedule A/B: 31.4                                                           any applicable statutory limit

     Whole Life policy on minor son                                         $0.00                                      100%        Ohio Rev. Code Ann. §§
     Beneficiary: Debtor Wife No CSV -                                                                                             2329.66(A)(6)(b), 3911.10,
     Policy is new                                                                          100% of fair market value, up to       3911.12, 3911.14
     Line from Schedule A/B: 31.5                                                           any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
            No
            Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes


Official Form 106C                                      Schedule C: The Property You Claim as Exempt                                                          page 3 of 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



            19-17364-aih               Doc 1           FILED 12/03/19                 ENTERED 12/03/19 15:05:37                         Page 19 of 116
 Fill in this information to identify your case:

 Debtor 1                   Patrick T Bryan
                            First Name                       Middle Name                      Last Name

 Debtor 2                   Mary C Bryan
 (Spouse if, filing)        First Name                       Middle Name                      Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                       Check if this is an
                                                                                                                                                  amended filing

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
           No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
           Yes. Fill in all of the information below.
 Part 1:        List All Secured Claims
                                                                                                            Column A               Column B                Column C
 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately
 for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As   Amount of claim        Value of collateral     Unsecured
 much as possible, list the claims in alphabetical order according to the creditor’s name.                  Do not deduct the      that supports this      portion
                                                                                                            value of collateral.   claim                   If any
         American Credit
 2.1                                                                                                            $11,461.00                 $1,968.00           $9,493.00
         Acceptance                                Describe the property that secures the claim:
         Creditor's Name                           2009 Honda CRV 250,000 miles
                                                   Fair Condition: Kelley Blue Book
         Attn: Bankruptcy                          Valuation
                                                   As of the date you file, the claim is: Check all that
         961 E Main St                             apply.
         Spartanburg, SC 29302                         Contingent
         Number, Street, City, State & Zip Code        Unliquidated
                                                       Disputed
 Who owes the debt? Check one.                     Nature of lien. Check all that apply.
     Debtor 1 only                                     An agreement you made (such as mortgage or secured
     Debtor 2 only                                      car loan)
       Debtor 1 and Debtor 2 only                      Statutory lien (such as tax lien, mechanic's lien)
     At least one of the debtors and another           Judgment lien from a lawsuit
       Check if this claim relates to a                Other (including a right to offset)   Car loan
       community debt

                                 Opened
                                 05/17 Last
                                 Active
 Date debt was incurred          10/19/19                   Last 4 digits of account number        1001




Official Form 106D                                Schedule D: Creditors Who Have Claims Secured by Property                                                      page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              19-17364-aih                 Doc 1       FILED 12/03/19                    ENTERED 12/03/19 15:05:37                          Page 20 of 116
 Debtor 1 Patrick T Bryan                                                                                     Case number (if known)
               First Name                  Middle Name                      Last Name
 Debtor 2 Mary C Bryan
               First Name                  Middle Name                      Last Name


 2.2     Credit Acceptance                          Describe the property that secures the claim:                      $6,241.00          $1,371.00       $4,870.00
         Creditor's Name                            2009 Chevy HHR 105,000 miles
                                                    Fair condintion: Kelley Blue Book
         25505 West 12 Mile Rd                      Valuation
                                                    As of the date you file, the claim is: Check all that
         Suite 3000                                 apply.
         Southfield, MI 48034                            Contingent
         Number, Street, City, State & Zip Code          Unliquidated
                                                         Disputed
 Who owes the debt? Check one.                      Nature of lien. Check all that apply.
    Debtor 1 only                                        An agreement you made (such as mortgage or secured
    Debtor 2 only                                         car loan)
       Debtor 1 and Debtor 2 only                        Statutory lien (such as tax lien, mechanic's lien)
    At least one of the debtors and another              Judgment lien from a lawsuit
       Check if this claim relates to a                  Other (including a right to offset)   auto loan
       community debt

                                 Opened
                                 12/17 Last
                                 Active
 Date debt was incurred          10/26/19                    Last 4 digits of account number         2801



   Add the dollar value of your entries in Column A on this page. Write that number here:                                    $17,702.00
   If this is the last page of your form, add the dollar value totals from all pages.
   Write that number here:                                                                                                   $17,702.00

 Part 2:     List Others to Be Notified for a Debt That You Already Listed
 Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection agency is
 trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if you have more
 than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to be notified for any
 debts in Part 1, do not fill out or submit this page.




Official Form 106D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                        page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



            19-17364-aih                   Doc 1         FILED 12/03/19                    ENTERED 12/03/19 15:05:37                      Page 21 of 116
 Fill in this information to identify your case:

 Debtor 1                     Patrick T Bryan
                              First Name                    Middle Name                        Last Name

 Debtor 2                     Mary C Bryan
 (Spouse if, filing)          First Name                    Middle Name                        Last Name


 United States Bankruptcy Court for the:                NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                            Check if this is an
                                                                                                                                                       amended filing

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your
name and case number (if known).
 Part 1:        List All of Your PRIORITY Unsecured Claims
 1.    Do any creditors have priority unsecured claims against you?
           No. Go to Part 2.

           Yes.
 2.    List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
       identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
       possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
       Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
       (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                        Total claim       Priority             Nonpriority
                                                                                                                                          amount               amount
 2.1          City of Euclid                                         Last 4 digits of account number       0116                 $817.64              $817.64                 $0.00
              Priority Creditor's Name
              Department of Taxation                                 When was the debt incurred?           2012-2013
              585 East 222 Street
              Euclid, OH 44123
              Number Street City State Zip Code                      As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
              Debtor 1 only                                             Unliquidated
              Debtor 2 only                                             Disputed
              Debtor 1 and Debtor 2 only                             Type of PRIORITY unsecured claim:
              At least one of the debtors and another                   Domestic support obligations

              Check if this claim is for a community debt               Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
              No
                                                                        Other. Specify
              Yes                                                                        Income taxes, interest, and accrued fees to date -
                                                                                         Debtor never lived in Euclid.




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 1 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                              38003                                           Best Case Bankruptcy



              19-17364-aih                 Doc 1        FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 22 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                     Case number (if known)

 2.2      Internal Revenue Service                                   Last 4 digits of account number     1356                $1,685.38      $1,685.38              $0.00
          Priority Creditor's Name
          CIO                                                        When was the debt incurred?         2017
          P.O. Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Income taxes, accrued interest & penalties to date

 2.3      Internal Revenue Service                                   Last 4 digits of account number     1356                      $64.43     $64.43               $0.00
          Priority Creditor's Name
          CIO                                                        When was the debt incurred?         2008
          P.O.Box 7346
          Philadelphia, PA 19101-7346
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Income taxes, interest, and accrued fees to date

 2.4      Ohio Department of Taxation                                Last 4 digits of account number     2350                $3,061.47      $3,061.47              $0.00
          Priority Creditor's Name
          Compliance Division                                        When was the debt incurred?         2006
          P.O. Box 182401
          Columbus, OH 43218-2401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Tax Lien




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 2 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                     ENTERED 12/03/19 15:05:37                         Page 23 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                     Case number (if known)

 2.5      Ohio Department of Taxation                                Last 4 digits of account number     3807                  $239.70    $239.70               $0.00
          Priority Creditor's Name
          Compliance Division                                        When was the debt incurred?         2013
          P.O. Box 182401
          Columbus, OH 43218-2401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Tax Lien

 2.6      Ohio Department of Taxation                                Last 4 digits of account number     2593                  $647.89    $647.89               $0.00
          Priority Creditor's Name
          Compliance Division                                        When was the debt incurred?         2015
          P.O. Box 182401
          Columbus, OH 43218-2401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Tax Lien

 2.7      Ohio Department of Taxation                                Last 4 digits of account number     8433                $3,479.26   $3,479.26              $0.00
          Priority Creditor's Name
          Compliance Division                                        When was the debt incurred?         2005
          P.O. Box 182401
          Columbus, OH 43218-2401
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
       Who incurred the debt? Check one.                                Contingent
           Debtor 1 only                                                Unliquidated
           Debtor 2 only                                                Disputed
           Debtor 1 and Debtor 2 only                                Type of PRIORITY unsecured claim:

           At least one of the debtors and another                      Domestic support obligations

           Check if this claim is for a community debt                  Taxes and certain other debts you owe the government
       Is the claim subject to offset?                                  Claims for death or personal injury while you were intoxicated
           No                                                           Other. Specify
           Yes                                                                           Tax Lien




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                     ENTERED 12/03/19 15:05:37                      Page 24 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                     Case number (if known)

 2.8        Ohio Department of Taxation                              Last 4 digits of account number     1356                   $500.00                $500.00                   $0.00
            Priority Creditor's Name
            Compliance Division                                      When was the debt incurred?         2018
            P.O. Box 182401
            Columbus, OH 43218-2401
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Late filing fees

 2.9        RITA                                                     Last 4 digits of account number     1356                   $353.00                $353.00                   $0.00
            Priority Creditor's Name
            10107 Brecksville Rd.                                    When was the debt incurred?         2018
            Brecksville, OH 44141
            Number Street City State Zip Code                        As of the date you file, the claim is: Check all that apply
        Who incurred the debt? Check one.                               Contingent
            Debtor 1 only                                               Unliquidated
            Debtor 2 only                                               Disputed
            Debtor 1 and Debtor 2 only                               Type of PRIORITY unsecured claim:

            At least one of the debtors and another                     Domestic support obligations

            Check if this claim is for a community debt                 Taxes and certain other debts you owe the government
        Is the claim subject to offset?                                 Claims for death or personal injury while you were intoxicated
            No                                                          Other. Specify
            Yes                                                                          Income taxes, interest, and accrued fees to date


 Part 2:       List All of Your NONPRIORITY Unsecured Claims
 3.    Do any creditors have nonpriority unsecured claims against you?

          No. You have nothing to report in this part. Submit this form to the court with your other schedules.

          Yes.

 4.    List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
       unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
       than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
       Part 2.
                                                                                                                                                              Total claim




Official Form 106 E/F                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                  Page 4 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



           19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                                Page 25 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.1      AES/PHEAA                                                  Last 4 digits of account number       657O                                               $613.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/15 Last Active
          Po Box 2461                                                When was the debt incurred?           8/22/16
          Harrisburg, PA 17105
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
                                                                                          and accrued interest to date - Seventh
              Yes                                                       Other. Specify    Avenue


 4.2      Ally Financial                                             Last 4 digits of account number       2945                                             $4,704.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 02/11 Last Active
          Po Box 380901                                              When was the debt incurred?           5/06/16
          Bloomington, MN 55438
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Deficiency with repossessed car - Charged
              Yes                                                       Other. Specify    off


 4.3      American Coradius International                            Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2420 Sweet Home Rd                                         When was the debt incurred?
          Buffalo, NY 14228
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 5 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 26 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.4      Americredit                                                Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          801 Cherry Street, Ste. 3500                               When was the debt incurred?
          Fort Worth, TX 76102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.5      Arrowhead Advance                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          650 Naamans Rd, #202                                       When was the debt incurred?
          Claymont, DE 19703
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.6      Bank of America                                            Last 4 digits of account number       1767                                               $970.00
          Nonpriority Creditor's Name
          4909 Savarese Circle                                                                             Opened 8/31/06 Last Active
          Fl1-908-01-50                                              When was the debt incurred?           10/18/19
          Tampa, FL 33634
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
                                                                                          and accrued interest to date - Son's
              Yes                                                       Other. Specify    account Timothy Krofcheck




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 6 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 27 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.7      Bank of Missouri                                           Last 4 digits of account number       0223                                               $415.00
          Nonpriority Creditor's Name
          5109 South Broadband Lane                                  When was the debt incurred?           2017
          Attn: Bankruptcy
          Sioux Falls, SD 57109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Credit card purchases, late fees and
              Yes                                                       Other. Specify    accrued interest to date - charged off


 4.8      C & F Finance                                              Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4660 South Laburnum Ave                                    When was the debt incurred?
          Henrico, VA 23231
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.9      Capital One                                                Last 4 digits of account number       1007                                             $1,043.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/11 Last Active
          Po Box 30285                                               When was the debt incurred?           7/05/17
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 7 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 28 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.1
 0        Capital One                                                Last 4 digits of account number       2026                                               $712.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/12 Last Active
          Po Box 30285                                               When was the debt incurred?           10/31/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.1
 1        Capital One                                                Last 4 digits of account number       2402                                               $485.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 06/16 Last Active
          Po Box 30285                                               When was the debt incurred?           11/09/19
          Salt Lake City, UT 84130
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.1
 2        CBE Group                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 2337                                              When was the debt incurred?
          Waterloo, IA 50704
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 8 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 29 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.1
 3        CCS Collection                                             Last 4 digits of account number                                                            $80.00
          Nonpriority Creditor's Name
          725 Canton Street                                          When was the debt incurred?
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection for Progressive Insurance


 4.1
 4        Channel Park Hull Service                                  Last 4 digits of account number       2963                                             $1,000.00
          Nonpriority Creditor's Name
          5300 Whiskey Island                                        When was the debt incurred?           2002
          Cleveland, OH 44102
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Judgment plus accrued interest


 4.1
 5        Charter One Bank                                           Last 4 digits of account number                                                          $902.00
          Nonpriority Creditor's Name
          1 Citizens Plaza                                           When was the debt incurred?           12/2016
          ATTN: Bankruptcy
          Providence, RI 02903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NSF - Overdrawn account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 9 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 30 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.1
 6        Charter One Na                                             Last 4 digits of account number       1091                                             Unknown
          Nonpriority Creditor's Name
          10561 Telegraph Road                                       When was the debt incurred?           2002
          Warwick, RI 02886-1359
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Deficiency balance on foreclosed home


 4.1
 7        Chase Card Services                                        Last 4 digits of account number       7839                                             $3,730.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 2/15/10 Last Active
          Po Box 15298                                               When was the debt incurred?           11/01/19
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
                                                                                          and accrued interest to date - Son's
              Yes                                                       Other. Specify    account Timothy Krofcheck


 4.1
 8        ChexSystems Consumer Relations                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          7805 Hudson Road                                           When was the debt incurred?
          Suite 100
          Saint Paul, MN 55125
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    For Notice Only




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 10 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 31 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.1
 9        Citimortgage, Inc.                                         Last 4 digits of account number       3716                                             Unknown
          Nonpriority Creditor's Name
          succesor to Citifinancial                                  When was the debt incurred?           2008
          1000 Technolgy Place
          ATTN: Bankruptcy
          O'Fallon, MO 63680
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Deficiency balance on foreclosed home


 4.2
 0        Citizens Bank                                              Last 4 digits of account number       5179                                               $902.00
          Nonpriority Creditor's Name
          One Citizens Plaza                                         When was the debt incurred?           2019
          Providence, RI 02903
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NSF - Overdrawn account


 4.2
 1        City of East Cleveland                                     Last 4 digits of account number       1748                                               $105.00
          Nonpriority Creditor's Name
          P.O. Box 742503                                            When was the debt incurred?           4/3/2019
          Cincinnati, OH 45274
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Speeding ticket




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 11 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 32 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.2
 2        Cleveland Municipal Court                                  Last 4 digits of account number       2963                                             Unknown
          Nonpriority Creditor's Name
          1200 Ontario Street                                        When was the debt incurred?           2002
          Attn: Clerk of Courts
          Docket: 2002 CVI 012963
          Cleveland, OH 44113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    For notice only - Court costs


 4.2
 3        Cleveland Municipal Court                                  Last 4 digits of account number       3934                                             Unknown
          Nonpriority Creditor's Name
          1200 Ontario Street                                        When was the debt incurred?           2018
          Attn: Clerk of Courts
          Docket: 2018 CVG 003934
          Cleveland, OH 44113
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    For notice only - Court costs


 4.2
 4        Cleveland Public Power                                     Last 4 digits of account number       0529                                             $3,368.00
          Nonpriority Creditor's Name
          P.O. Box 94560                                             When was the debt incurred?           2018
          Cleveland, OH 44144
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Utilities at former residence - 17906
              Yes                                                       Other. Specify    Canterbury



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 12 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 33 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.2
 5        Comenity Bank/Peebles                                      Last 4 digits of account number       4741                                               $665.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 03/14 Last Active
          Po Box 182125                                              When was the debt incurred?           11/07/19
          Columbus, OH 43218
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.2
 6        Consumer Portfolio Service                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          19500 JAMBOREE RD, SUITE 500                               When was the debt incurred?
          Irvine, CA 92612
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.2
 7        CPP                                                        Last 4 digits of account number       0529                                             $3,368.00
          Nonpriority Creditor's Name
          P.O. Box 94560                                             When was the debt incurred?           2018
          Cleveland, OH 44101
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Utilities at 17906 Canterbury Road,
              Yes                                                       Other. Specify    Cleveland, Ohio 44119




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 13 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 34 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.2
 8        Credit Collection Services                                 Last 4 digits of account number       2670                                                 $80.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/16
          725 Canton St
          Norwood, MA 02062
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Progressive


 4.2
 9        Credit One Bank                                            Last 4 digits of account number       5127                                             $1,717.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                      Opened 04/12 Last Active
          Po Box 98873                                               When was the debt incurred?           5/03/16
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.3
 0        Credit One Bank                                            Last 4 digits of account number       4684                                             Unknown
          Nonpriority Creditor's Name
          Attn: Bankruptcy Department                                                                      Opened 7/17/16 Last Active
          Po Box 98873                                               When was the debt incurred?           3/01/17
          Las Vegas, NV 89193
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 14 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 35 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.3
 1        Department of Education/Nelnet                             Last 4 digits of account number       1059                                          $161,243.00
          Nonpriority Creditor's Name
          Attn: Claims                                                                                     Opened 01/12 Last Active
          Po Box 82505                                               When was the debt incurred?           10/31/19
          Lincoln, NE 68501
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                          Educational - IBR $0
 4.3
 2        Deville Mgmt                                               Last 4 digits of account number       70N1                                             $2,284.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 6/30/15
          Po Box 1987
          Colleyville, TX 76034
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date - Fingerhut


 4.3
 3        DMS Promax                                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5401 ELMORE, #200                                          When was the debt incurred?
          Davenport, IA 52807
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 15 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 36 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.3
 4        Dominion East Ohio                                         Last 4 digits of account number       5905                                               $360.00
          Nonpriority Creditor's Name
          P.O. Box 26666                                             When was the debt incurred?           2019
          Attn: Bankruptcy Group
          Richmond, VA 23261-6785
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Utilities at former residence - 17906
              Yes                                                       Other. Specify    Canterbury Cleve


 4.3
 5        Dominion East Ohio                                         Last 4 digits of account number       6330                                                 $50.00
          Nonpriority Creditor's Name
          P.O. Box 26666                                             When was the debt incurred?           2019
          Attn: Bankruptcy Group
          Richmond, VA 23261-6785
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Utilities at residence


 4.3
 6        Dyck O'Neal                                                Last 4 digits of account number       7333                                               $394.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy Dept                                                                            Opened 12/14 Last Active
          6060 N Central Expressway                                  When was the debt incurred?           11/19/19
          Suite 200
          Dallas, TX 75206
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Business credit card processing



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 16 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 37 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.3
 7        Eagle Loan Company of Ohio                                 Last 4 digits of account number       0000                                                 $37.00
          Nonpriority Creditor's Name
          5961 Andrews Road                                          When was the debt incurred?           2017
          Suite A & B
          Mentor-on-the Lake, OH 44060
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Personal loan - Charged off


 4.3
 8        Elgin's Furniture Company                                  Last 4 digits of account number       1555                                             $1,191.29
          Nonpriority Creditor's Name
          26400 Lakeland Blvd                                        When was the debt incurred?           2012
          Euclid, OH 44132-2542
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Judgment plus accrued interest - no longer
              Yes                                                       Other. Specify    owns


 4.3
 9        ER Solutions                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 9004                                              When was the debt incurred?
          Renton, WA 98057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 17 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 38 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.4
 0        ERC/Enhanced Recovery Corp                                 Last 4 digits of account number       4867                                               $219.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 12/11/18
          8014 Bayberry Road
          Jacksonville, FL 32256
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Utilities - At T U Verse


 4.4
 1        Euclid Municipal Court                                     Last 4 digits of account number       1555                                             Unknown
          Nonpriority Creditor's Name
          555 East 222nd Street                                      When was the debt incurred?           2015
          Attn Docket: 15CVI01555
          Euclid, OH 44123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    For notice only - Court costs


 4.4
 2        Euclid Municipal Court                                     Last 4 digits of account number       1647                                             Unknown
          Nonpriority Creditor's Name
          555 East 222nd Street                                      When was the debt incurred?           2018
          Attn Docket: 18CVF01647
          Euclid, OH 44123
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    For notice only - Court costs




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 18 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 39 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.4
 3        FFCC-Cleveland                                             Last 4 digits of account number                                                          $242.00
          Nonpriority Creditor's Name
          24700 Chagrin Blvd                                         When was the debt incurred?
          Suite 205
          Cleveland, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection for Fred Hirsh MD


 4.4
 4        FFCC-Cleveland                                             Last 4 digits of account number                                                          $284.00
          Nonpriority Creditor's Name
          24700 Chagrin Blvd                                         When was the debt incurred?
          Suite 205
          Cleveland, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection for Rebecca Swertloff DDS


 4.4
 5        Fifth Third Bank                                           Last 4 digits of account number       5690                                               $853.00
          Nonpriority Creditor's Name
          38 Fountain Square Plaza                                   When was the debt incurred?           2018
          Cincinnati, OH 45263
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NSF - Overdrawn account




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 19 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 40 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.4
 6        Fifth Third Bank                                           Last 4 digits of account number                                                          $689.00
          Nonpriority Creditor's Name
          1850 East Paris, MDROPRSCB3E                               When was the debt incurred?           2014 -2016
          Bankruptcy Department
          Grand Rapids, MI 49546
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    NSF - 2 Overdrawn accounts


 4.4
 7        Fingerhut                                                  Last 4 digits of account number       9980                                             Unknown
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 11/12 Last Active
          Po Box 1250                                                When was the debt incurred?           3/26/15
          Saint Cloud, MN 56395
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.4
 8        First Federal Credit Control                               Last 4 digits of account number       9824                                               $152.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 8/24/17
          24700 Chagrin Blvd, Ste 205
          Cleveland, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Medical services




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 20 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 41 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.4
 9        First Federal Credit Control                               Last 4 digits of account number       9831                                                 $90.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 08/17
          24700 Chagrin Blvd, Ste 205
          Cleveland, OH 44122
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Hirsh Md Inc Fred S


 4.5
 0        First Investors Financial Services                         Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          5757 WOODWAY DRIVE                                         When was the debt incurred?
          Suite 400
          Houston, TX 77057
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    For notice only - Collection inquiry


 4.5
 1        First PREMIER Bank                                         Last 4 digits of account number       2982                                               $622.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 09/07 Last Active
          Po Box 5524                                                When was the debt incurred?           11/06/19
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 21 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 42 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.5
 2        First PREMIER Bank                                         Last 4 digits of account number       8926                                               $533.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 04/08 Last Active
          Po Box 5524                                                When was the debt incurred?           11/06/19
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.5
 3        First PREMIER Bank                                         Last 4 digits of account number       1930                                               $383.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/18 Last Active
          Po Box 5524                                                When was the debt incurred?           11/02/19
          Sioux Falls, SD 57117
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.5
 4        Flagship Credit Acceptance                                 Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          P.O. Box 3807                                              When was the debt incurred?
          Coppell, TX 75019
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 22 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 43 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.5
 5        Float Money                                                Last 4 digits of account number       0170                                                   $0.00
          Nonpriority Creditor's Name
                                                                                                           Opened 8/04/14 Last Active
          206 West Main Street                                       When was the debt incurred?           08/15
          Lexington, KY 40507
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.5
 6        Ginnys/Swiss Colony Inc                                    Last 4 digits of account number       863O                                               $542.00
          Nonpriority Creditor's Name
          Attn: Credit Department                                                                          Opened 12/14 Last Active
          Po Box 2825                                                When was the debt incurred?           12/16/16
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.5
 7        Ginnys/Swiss Colony Inc                                    Last 4 digits of account number       663O                                               $473.00
          Nonpriority Creditor's Name
          Attn: Credit Department                                                                          Opened 12/15 Last Active
          Po Box 2825                                                When was the debt incurred?           12/16/16
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 23 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 44 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.5
 8        Global Lending Services                                    Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          Five Concourse Pkwy, #2925                                 When was the debt incurred?
          Atlanta, GA 30328
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.5
 9        GM Financial                                               Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4000 Embarcadero Drive                                     When was the debt incurred?
          Arlington, TX 76014
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution, on credit report,
              Yes                                                       Other. Specify    inquiry


 4.6
 0        Hunter Warfield                                            Last 4 digits of account number       1928                                             $2,246.00
          Nonpriority Creditor's Name
          Attention: Bankruptcy                                      When was the debt incurred?           Opened 02/14
          4620 Woodland Corporate Blvd
          Tampa, FL 33614
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Peak Campus Management




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 24 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 45 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.6
 1        IC System, Inc                                             Last 4 digits of account number       6425                                               $567.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 07/16
          Po Box 64378
          Saint Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Att U-Verse


 4.6
 2        IC System, Inc                                             Last 4 digits of account number       2812                                               $518.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 05/19
          Po Box 64378
          Saint Paul, MN 55164
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Charter Communications


 4.6
 3        ITT Financial Serv                                         Last 4 digits of account number       4407                                             Unknown
          Nonpriority Creditor's Name
          645 Maryville Centre Drive                                 When was the debt incurred?           1987
          Saint Louis, MO 63141
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - on county recorder
              Yes                                                       Other. Specify    website




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 25 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 46 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.6
 4        James & Sarah Granito                                      Last 4 digits of account number       3934                                             Unknown
          Nonpriority Creditor's Name
          5400 Oakridge Drive                                        When was the debt incurred?           2018
          Willoughby, OH 44094
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Land installment contract


 4.6
 5        Kohls/Capital One                                          Last 4 digits of account number       4522                                               $206.00
          Nonpriority Creditor's Name
          Attn: Credit Administrator                                                                       Opened 07/18 Last Active
          Po Box 3043                                                When was the debt incurred?           11/09/19
          Milwaukee, WI 53201
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.6
 6        Lease Finance Group                                        Last 4 digits of account number       4848                                             $2,386.00
          Nonpriority Creditor's Name
          425 Washington Blvd, 15th Fl                               When was the debt incurred?           2018
          Jersey City, NJ 07310
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Equipment Lease Deficiency




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 26 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 47 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.6
 7        Lexington Law                                              Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          P.O. Box 19095                                             When was the debt incurred?           2019
          Cleveland, OH 44119
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    For notice only


 4.6
 8        LVNV Funding/Resurgent Capital                             Last 4 digits of account number       1647                                             $1,717.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 09/16
          Po Box 10497
          Greenville, SC 29603
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Judgment plus accrued interest - Credit
              Yes                                                       Other. Specify    One Bank N.A.


 4.6
 9        Mariner Finance LLC                                        Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          3301 Boston Street                                         When was the debt incurred?
          Baltimore, MD 21224
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 27 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 48 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.7
 0        METROPOLITAN MGMT                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          13170 PURITAS AVE, #1                                      When was the debt incurred?
          Cleveland, OH 44135
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.7
 1        MICROBILT/SHERMETALAWG                                     Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          901 Tower Drive, #400                                      When was the debt incurred?
          Troy, MI 48098
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.7
 2        Midland Funding                                            Last 4 digits of account number       4200                                               $704.00
          Nonpriority Creditor's Name
          2365 Northside Dr Ste 300                                  When was the debt incurred?           Opened 11/17
          San Diego, CA 92108
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
                                                                                          and accrued interest to date - Credit One
              Yes                                                       Other. Specify    Bank N.A.




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 28 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 49 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.7
 3        Midnight Velvet                                            Last 4 digits of account number       629W                                               $457.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/15 Last Active
          1112 7th Avenue                                            When was the debt incurred?           5/31/16
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.7
 4        Midnight Velvet                                            Last 4 digits of account number       829O                                               $332.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 12/14 Last Active
          1112 7th Avenue                                            When was the debt incurred?           1/22/17
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.7
 5        Midwest Recovery Systems                                   Last 4 digits of account number       9457                                               $600.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 11/06/19
          Po Box 899
          Florissant, MO 63032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Personal loan - Cashnetusa




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 29 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 50 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.7
 6        Midwest Recovery Systems                                   Last 4 digits of account number       8555                                               $790.00
          Nonpriority Creditor's Name
          Po Box 899                                                 When was the debt incurred?           Over 1 year ago
          Florissant, MO 63032
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Personal loan - Ace Cash


 4.7
 7        Moneylion Inc.                                             Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          80 Broad Street                                            When was the debt incurred?
          New York, NY 10004
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.7
 8        Montgomery Ward                                            Last 4 digits of account number       8624                                               $457.00
          Nonpriority Creditor's Name
          1112 7th Avenue                                            When was the debt incurred?           2015
          Attn: Bankruptcy Dept
          Monroe, WI 53566-1364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date - Charged off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 30 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 51 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.7
 9        Montgomery Ward                                            Last 4 digits of account number       3003                                               $332.00
          Nonpriority Creditor's Name
          1112 7th Avenue                                            When was the debt incurred?           2017
          Attn: Bankruptcy Dept
          Monroe, WI 53566-1364
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only
                                                                        Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date - Charged off


 4.8
 0        National Credit Adjusters, LLC                             Last 4 digits of account number       9436                                             $4,123.00
          Nonpriority Creditor's Name
          327 West 4th Avenue                                        When was the debt incurred?           Opened 07/17
          Po Box 3023
          Hutchinson, KS 67504
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Collection - Personal loan - Oh I Llc


 4.8
 1        NCB Management Services                                    Last 4 digits of account number       1624                                             $4,123.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 10/16
          One Allied Drive
          Trevose, PA 19053
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
                                                                                          and accrued interest to date - Republic
              Yes                                                       Other. Specify    Bank Trust Co


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 31 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 52 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.8
 2        NIGIG LLC                                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          597 PEACE PIPE ROAD                                        When was the debt incurred?
          Lac Du Flambeau, WI 54538
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.8
 3        NowCom/Westlake Financial                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4751 Wilshire Blvd.                                        When was the debt incurred?
          Los Angeles, CA 90010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.8
 4        NowCom/Westlake Financial                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          4751 Wilshire Blvd.                                        When was the debt incurred?
          Los Angeles, CA 90010
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 32 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 53 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.8
 5        Permanent General                                          Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          2636 Elm Hill Pk                                           When was the debt incurred?
          Nashville, TN 37214
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry


 4.8
 6        Premier Bank                                               Last 4 digits of account number       2090                                               $622.00
          Nonpriority Creditor's Name
          3820 North Louise Avenue                                   When was the debt incurred?           2017
          Sioux Falls, SD 57107
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date


 4.8
 7        Regional Acceptance Corp.                                  Last 4 digits of account number                                                              $0.00
          Nonpriority Creditor's Name
          1202 East Firetower Rd                                     When was the debt incurred?
          Greenville, NC 27858
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Listed as precaution - On credit report -
              Yes                                                       Other. Specify    Collection inquiry




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 33 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 54 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.8
 8        Rise Credit dba TC Loans                                   Last 4 digits of account number                                                        Unknown
          Nonpriority Creditor's Name
          4150 International                                         When was the debt incurred?           Over 1 year ago
          Suite 400
          Fort Worth, TX 76109
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Personal loan


 4.8
 9        Santander Consumer USA                                     Last 4 digits of account number       1000                                             $8,667.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 10/07 Last Active
          10-64-38-Fd7 601 Penn St                                   When was the debt incurred?           2/05/14
          Reading, PA 19601
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Deficiency with repossessed car


 4.9
 0        Seventh Ave                                                Last 4 digits of account number       8624                                               $613.00
          Nonpriority Creditor's Name
          1112 7th Ave                                               When was the debt incurred?           2019
          Monroe, WI 53566
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date - Charged off




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 34 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 55 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.9
 1        Swiss Colony                                               Last 4 digits of account number       3003                                             $3,320.00
          Nonpriority Creditor's Name
          1515 South 21st Street                                     When was the debt incurred?           2014
          Clinton, IA 52732
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued in


 4.9
 2        The Illuminating Company                                   Last 4 digits of account number       2695                                               $483.00
          Nonpriority Creditor's Name
          P.O. Box 3638                                              When was the debt incurred?           2019
          Akron, OH 44309-3638
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Utilities at 29310 Green Dr, Willowick, Ohio
              Yes                                                       Other. Specify    44095 - Shut off notice


 4.9
 3        Total Visa/Bank of Missouri                                Last 4 digits of account number       0753                                               $415.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 02/17 Last Active
          Po Box 85710                                               When was the debt incurred?           5/02/17
          Sioux Falls, SD 57118
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Credit card purchases, late fees
              Yes                                                       Other. Specify    and accrued interest to date




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 35 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 56 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.9
 4        Transworld System Inc                                      Last 4 digits of account number       3028                                               $359.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                           When was the debt incurred?           Opened 07/19
          Po Box 15618
          Wilmington, DE 19850
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

                                                                                          Collection - Utilities at residence -
              Yes                                                       Other. Specify    Dominion Energy Ohio


 4.9
 5        US Dept of Education                                       Last 4 digits of account number       3761                                                   $0.00
          Nonpriority Creditor's Name
          Attn: Bankruptcy                                                                                 Opened 1/18/12 Last Active
          Po Box 16448                                               When was the debt incurred?           7/05/13
          Saint Paul, MN 55116
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.

              Debtor 1 only                                             Contingent

              Debtor 2 only                                             Unliquidated

              Debtor 1 and Debtor 2 only                                Disputed
                                                                     Type of NONPRIORITY unsecured claim:
              At least one of the debtors and another
              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify
                                                                                          Educational
 4.9
 6        Verizon Bankruptcy Administration                          Last 4 digits of account number       0001                                               $478.00
          Nonpriority Creditor's Name
                                                                     When was the debt incurred?           2019
          500 Technology Drive
          Suite 550
          Weldon Spring, MO 63304
          Number Street City State Zip Code                          As of the date you file, the claim is: Check all that apply
          Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

              Check if this claim is for a community                    Student loans
          debt                                                          Obligations arising out of a separation agreement or divorce that you did not
          Is the claim subject to offset?                            report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Phone service & cancellation charges



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                    Page 36 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                            Page 57 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 4.9
 7         Wells Fargo Bank NA                                       Last 4 digits of account number       7393                                                     $9,568.00
           Nonpriority Creditor's Name
           dba Wells Fargo Dealer Svcs                               When was the debt incurred?           2015
           23 Pasteur #604
           Irvine, CA 92618
           Number Street City State Zip Code                         As of the date you file, the claim is: Check all that apply
           Who incurred the debt? Check one.
              Debtor 1 only                                             Contingent
              Debtor 2 only                                             Unliquidated
              Debtor 1 and Debtor 2 only                                Disputed
              At least one of the debtors and another                Type of NONPRIORITY unsecured claim:

               Check if this claim is for a community                   Student loans
           debt                                                         Obligations arising out of a separation agreement or divorce that you did not
           Is the claim subject to offset?                           report as priority claims

              No                                                        Debts to pension or profit-sharing plans, and other similar debts

              Yes                                                       Other. Specify    Deficiency with car repossession

 Part 3:      List Others to Be Notified About a Debt That You Already Listed
5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
   is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly, if you
   have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
   notified for any debts in Parts 1 or 2, do not fill out or submit this page.
 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fred Hirsh MD                                                 Line 4.43 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6551 Wilson Mills Rd, #101                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44143
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ace Cash Express                                              Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o National Credit Adjusters                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 3023
 327 West 4th Street
 Hutchinson, KS 67504-3023
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ace Cash Express                                              Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1231 Greenway Drive                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 600
 Attn: Bankruptcy Department
 Irving, TX 75038
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Allied Interstate                                             Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 361445                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Columbus, OH 43236
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Allied Interstate, Inc.                                       Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1954                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 Southgate, MI 48195-0954
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Allied Interstate, Inc.                                       Line 4.45 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 361445                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 Columbus, OH 43236
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 37 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



           19-17364-aih                Doc 1           FILED 12/03/19                    ENTERED 12/03/19 15:05:37                              Page 58 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 AT & T                                                        Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1801 Valley View Lane                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 Dallas, TX 75234
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 At&T                                                          Line 4.40 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: AT&T U-verse(SM)                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. box 5014
 Carol Stream, IL 60197-5014
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Atlantic Credit and Finance                                   Line 4.30 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2001                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Warren, MI 48090
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ATT Uverse                                                    Line 4.61 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 208 South Akard Street                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Dallas, TX 75202
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank America                                                  Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Dept                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 475 Crosspoint Parkway
 Getzville, NY 14068
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 c/o FIA Card Services                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 16001 Dallas
 Addison, TX 75001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank Of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Corr. Unit                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 CA 6-919-01-41
 P.O. Box 5170
 Simi Valley, CA 93062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bank of America                                               Line 4.6 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 26012                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 NC4-105-02-14
 Attn: Bankruptcy Department
 Greensboro, NC 27420
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bastion Funding                                               Line 4.80 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 One Atlantic Street                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 7th Floor
 Stamford, CT 06901
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Bay Area Credit Services                                      Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4145 Shackeford Road                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 330B
 Norcross, GA 30093

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 38 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 59 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Biltmore Asset Managment                                      Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 24500 Center Ridge Road                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 472
 Westlake, OH 44145
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 C & F Finance Company                                         Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 4660 S Laburnum Ave.                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Richmond, VA 23231-2424
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CashNet USA                                                   Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 175 West Jackson                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 1000
 Attn Bankruptcy
 Chicago, IL 60606-6941
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cashnet USA                                                   Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 c/o NCP Finance Ohio                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 205 Sugar Camp Circle
 Dept. ENOV
 Dayton, OH 45409
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CashNet USA.Com                                               Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 327 West 4th Street                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 3023
 Hutchinson, KS 67504
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Certegy Payment Recovery Services                             Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Claims Accounting                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Department
 P.O. Box 30272
 Tampa, FL 33630-3272
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Charter Communications                                        Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 9001920                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Louisville, KY 40290-1920
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Charter Communications                                        Line 4.62 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 57547                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Jacksonville, FL 32241
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Charter One                                                   Line 4.15 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 42002                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Dept.
 Providence, RI 02940-2002
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Check Care Systems, Inc                                       Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 19605 Chardon Road                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Euclid, OH 44117
Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 39 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 60 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CIG Financial/DEFI                                            Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6 Execuitve Circle                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Irvine, CA 92614
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citimortgage, Inc.                                            Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1 Assurant Way                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 Springfield, OH 45505
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Citimortgage, Inc.                                            Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 The Corporation Trust, Inc                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 2405 York Road Suite 201
 Serve highest officer
 Lutherville Timonium, MD
 21093-2264
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CitiMortgage, Inc.                                            Line 4.19 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 6728                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 Sioux Falls, SD 57117-6728
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cleveland Clinic Bus Oper                                     Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Dept.                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 6801 Brecksville Road
 Independence, OH 44131
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Cleveland Public Power                                        Line 4.24 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1300 Lakeside Avenue                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Department
 Cleveland, OH 44114-1135
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 CMS/DHS                                                       Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7500 Security Blvd.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Windsor Mill, MD 21244
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Consumer Portfolio Services                                   Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 19500 Jamboree Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Irvine, CA 92612
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Consumer Portfolio Services                                   Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 19500 Jamboree Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Irvine, CA 92612
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Consumer Portfolio Services                                   Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 19500 Jamboree Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Irvine, CA 92612
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 40 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 61 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing                                        Line 4.20 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 SW 39th Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing                                        Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 SW 39th Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Convergent Outsourcing                                        Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 800 SW 39th Street                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Renton, WA 98057
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Corelogic Teletrack                                           Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 509124                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Consumer Disputes
 San Diego, CA 92150
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dominion East Ohio                                            Line 4.94 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 26666                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Group
 Richmond, VA 23261-6785
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Dr. Fred S Hirsh                                              Line 4.49 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6551 Wilson Mills Road                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 suite 101
 Mayfield Heights, OH 44143
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 DT Credit                                                     Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 2997                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Phoenix, AZ 85062
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Elgin's Furniture Company                                     Line 4.38 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 26400 Lakeland Blvd                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Hilary Hall, Atty
 Euclid, OH 44132-2642
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Euclid Hospital                                               Line 4.48 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 18901 Lake Shore Blvd.                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 Cleveland, OH 44119
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fifth Third Bank                                              Line 4.46 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Bankruptcy Department                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Maildrop RCSB3E
 1830 E Paris Ave SE

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 41 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 62 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 Grand Rapids, MI 49546
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Fingerhut Direct Customer Service                             Line 4.32 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6250 Ridgewood Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Saint Cloud, MN 56303
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 First Investors                                               Line 4.50 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 380 Interstate North Parkway                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 300
 Attn: Bankruptcy
 Atlanta, GA 30339
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Hsbc/scusa                                                    Line 4.89 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Po Box 961245                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Fort Worth, TX 76161
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 ITT Financial Serv                                            Line 4.63 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1915 Cooper Foster Park Road                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Amherst, OH 44001
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 JPMorgan Chase Bank, NA                                       Line 4.17 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 15369                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 Wilmington, DE 19850-5369
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding                                                  Line 4.68 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1269                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy
 Greenville, SC 29602
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 LVNV Funding                                                  Line 4.29 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 1269                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Greenville, SC 29603
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Maxwell Alexander & Assoc.                                    Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7014 13th Avenue                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 202
 Brooklyn, NY 11228
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Microbilt/Shermeta Law                                        Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 901 Tower Drive                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 400
 Troy, MI 48098
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Municipal Collections Of America                              Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3348 Ridge Road                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 ATTN: Bankruptcy
 Lansing, IL 60438-3112
                                                               Last 4 digits of account number

Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 42 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 63 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)


 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Municipal Services Bureau                                     Line 4.21 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 16755                                                                                           Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankrupcy
 Austin, TX 78761
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 National Credit Adjusters                                     Line 4.75 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 3023                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Hutchinson, KS 67504-3023
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 O'Brien, Wexlar & Assoc.                                      Line 4.76 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 PO Box 533                                                                                               Part 2: Creditors with Nonpriority Unsecured Claims
 Lockport, NY 14095-0533
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Ohio Attorney General's Office                                Line 2.4 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Collections Enforcement                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 615 W Superior Ave 11th Fl
 Attn: Alison Archer, Atty
 Cleveland, OH 44113
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Peak Campus Management                                        Line 4.60 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2970 Clairmont Road                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 310
 Atlanta, GA 30329
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Phoenix Financial                                             Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 8902 Otis Avenue                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 103A
 Indianapolis, IN 46216
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Premier BankCard                                              Line 4.86 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. box 5524                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Dept.
 Sioux Falls, SD 57117-5524
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Premier BankCard                                              Line 4.86 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 601 S Minnesota Ave.                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Dept.
 Sioux Falls, SD 57104
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Professional Recovery Services                                Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 2700 Meridian Parkway                                                                                    Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 200
 Durham, NC 27713
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Progressive Insurance                                         Line 4.13 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 6300 Wilson Mills Rd                                                                                     Part 2: Creditors with Nonpriority Unsecured Claims
 Mayfield Village, OH 44143
                                                               Last 4 digits of account number


Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 43 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 64 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Progressive Insurance Support Ctr                             Line 4.28 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 588002                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Attn: Bankruptcy Department
 North Metro, GA 30029-8002
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 QSSI/CMS                                                      Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 7500 Security Blvd.                                                                                      Part 2: Creditors with Nonpriority Unsecured Claims
 Windsor Mill, MD 21244
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Rebecca Swertloff DDS                                         Line 4.44 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 34301 Chardon Rd                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Willoughby, OH 44094
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Republic Bank Trust Co                                        Line 4.81 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 3098 Helmsdale Pl                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 Lexington, KY 40509
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RITA                                                          Line 2.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 6600                                                                                            Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44101-4569
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 RITA                                                          Line 2.9 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 Attn: Leah Patton                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. box 94569
 Cleveland, OH 44101-4569
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Seventh Ave                                                   Line 4.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 1112 7th Ave                                                                                             Part 2: Creditors with Nonpriority Unsecured Claims
 Monroe, WI 53566
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Stoneleigh Recovery Assoc                                     Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 810 Springer Drive                                                                                       Part 2: Creditors with Nonpriority Unsecured Claims
 Lombard, IL 60148-8479
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Strike Acceptance                                             Line 4.83 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 23272 Mill Creek Drive                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Laguna Hills, CA 92653
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Strike Acceptance                                             Line 4.84 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 23272 Mill Creek Drive                                                                                   Part 2: Creditors with Nonpriority Unsecured Claims
 Laguna Hills, CA 92653
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Telecheck Recovery Services                                   Line 4.18 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Attn: Bankruptcy Department                                                                              Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. Box 6808
 Hagerstown, MD 21741-6808
                                                               Last 4 digits of account number



Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 44 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 65 of 116
 Debtor 1 Patrick T Bryan
 Debtor 2 Mary C Bryan                                                                                   Case number (if known)

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems Inc                                        Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 9525 Sweet Valley Drive                                                                                  Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 100
 Cleveland, OH 44125
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Transworld Systems, Inc.                                      Line 4.34 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 Collection Agency                                                                                        Part 2: Creditors with Nonpriority Unsecured Claims
 P.O. box 15095
 Attn: Bankrupcy
 Wilmington, DE 19850
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 Weltman, Weinberg & Reis                                      Line 2.1 of (Check one):                     Part 1: Creditors with Priority Unsecured Claims
 323 West Lakeside Avenue                                                                                 Part 2: Creditors with Nonpriority Unsecured Claims
 Suite 200
 Cleveland, OH 44113
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 William C Behrens, Attorney                                   Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 P.O. Box 6031040                                                                                         Part 2: Creditors with Nonpriority Unsecured Claims
 Cleveland, OH 44103
                                                               Last 4 digits of account number

 Name and Address                                              On which entry in Part 1 or Part 2 did you list the original creditor?
 William C Behrens, Attorney                                   Line 4.64 of (Check one):                    Part 1: Creditors with Priority Unsecured Claims
 1000 2nd Street                                                                                          Part 2: Creditors with Nonpriority Unsecured Claims
 Unit 103
 Painesville, OH 44077
                                                               Last 4 digits of account number


 Part 4:       Add the Amounts for Each Type of Unsecured Claim
6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
   type of unsecured claim.

                                                                                                                                Total Claim
                        6a.   Domestic support obligations                                                  6a.       $                           0.00
 Total
 claims
 from Part 1            6b.   Taxes and certain other debts you owe the government                          6b.       $                    10,848.77
                        6c.   Claims for death or personal injury while you were intoxicated                6c.       $                         0.00
                        6d.   Other. Add all other priority unsecured claims. Write that amount here.       6d.       $                         0.00

                        6e.   Total Priority. Add lines 6a through 6d.                                      6e.       $                    10,848.77

                                                                                                                                Total Claim
                        6f.   Student loans                                                                 6f.       $                  161,243.00
 Total
 claims
 from Part 2            6g.   Obligations arising out of a separation agreement or divorce that
                              you did not report as priority claims                                         6g.       $                           0.00
                        6h.   Debts to pension or profit-sharing plans, and other similar debts             6h.       $                           0.00
                        6i.   Other. Add all other nonpriority unsecured claims. Write that amount          6i.
                              here.                                                                                   $                    78,340.29

                        6j.   Total Nonpriority. Add lines 6f through 6i.                                   6j.       $                  239,583.29




Official Form 106 E/F                                   Schedule E/F: Creditors Who Have Unsecured Claims                                                            Page 45 of 45
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy



           19-17364-aih                Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                                Page 66 of 116
 Fill in this information to identify your case:

 Debtor 1                  Patrick T Bryan
                           First Name                         Middle Name            Last Name

 Debtor 2                  Mary C Bryan
 (Spouse if, filing)       First Name                         Middle Name            Last Name


 United States Bankruptcy Court for the:               NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                             Check if this is an
                                                                                                                                        amended filing



Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                     12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1.     Do you have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
              Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 A/B).

2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
       example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
       and unexpired leases.


           Person or company with whom you have the contract or lease                   State what the contract or lease is for
                           Name, Number, Street, City, State and ZIP Code

     2.1       AT&T Uverse                                                                Cable & Cell phone Service
               208 S. Akard Street
               Dallas, TX 75202

     2.2       Kathleen Berry                                                             3 bedroom house, $1100.00 per month, expire 4/2020
               MARBARRY PROPERTIES LLC
               35941 WANAKA BLVD
               Eastlake, OH 44095

     2.3       Verizon Bankruptcy Administration                                          cell phone service
               500 Technology Drive
               Suite 550
               Weldon Spring, MO 63304




Official Form 106G                                 Schedule G: Executory Contracts and Unexpired Leases                                                 Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



              19-17364-aih               Doc 1           FILED 12/03/19         ENTERED 12/03/19 15:05:37                         Page 67 of 116
 Fill in this information to identify your case:

 Debtor 1                   Patrick T Bryan
                            First Name                           Middle Name       Last Name

 Debtor 2                   Mary C Bryan
 (Spouse if, filing)        First Name                           Middle Name       Last Name


 United States Bankruptcy Court for the:                 NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                    Check if this is an
                                                                                                                               amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

       1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

           No
           Yes

       2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
       Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

           No. Go to line 3.
           Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?


   3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
      in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
      Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
      out Column 2.

                Column 1: Your codebtor                                                             Column 2: The creditor to whom you owe the debt
                Name, Number, Street, City, State and ZIP Code                                      Check all schedules that apply:


    3.1         Marc Bryan                                                                           Schedule D, line
                4516 Edmund Road                                                                     Schedule E/F, line      4.60
                South Euclid, OH 44121
                                                                                                     Schedule G
                Son
                                                                                                   Hunter Warfield



    3.2         Rosanne Bryan                                                                         Schedule D, line
                4516 Edmund Road                                                                      Schedule E/F, line     4.2
                South Euclid, OH 44121
                                                                                                      Schedule G
                Ex-wife
                                                                                                   Ally Financial



    3.3         Rosanne Bryan                                                                        Schedule D, line
                4516 Edmund Road                                                                     Schedule E/F, line  2.4
                South Euclid, OH 44121
                                                                                                     Schedule G
                Ex-wife
                                                                                                   Ohio Department of Taxation




Official Form 106H                                                             Schedule H: Your Codebtors                                   Page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



              19-17364-aih                 Doc 1          FILED 12/03/19        ENTERED 12/03/19 15:05:37                  Page 68 of 116
              Patrick T Bryan
 Debtor 1 Mary C Bryan                                                                 Case number (if known)


            Additional Page to List More Codebtors
             Column 1: Your codebtor                                                        Column 2: The creditor to whom you owe the debt
                                                                                            Check all schedules that apply:
    3.4      Rosanne Bryan                                                                    Schedule D, line
             4516 Edmund Road                                                                 Schedule E/F, line  2.5
             South Euclid, OH 44121
                                                                                              Schedule G
             Ex-wife
                                                                                            Ohio Department of Taxation



    3.5      Rosanne Bryan                                                                    Schedule D, line
             4516 Edmund Road                                                                 Schedule E/F, line  2.7
             South Euclid, OH 44121
                                                                                              Schedule G
             ex-wife
                                                                                            Ohio Department of Taxation



    3.6      Rosanne Bryan                                                                    Schedule D, line
             4516 Edmund Road                                                                 Schedule E/F, line 4.97
             South Euclid, OH 44121
                                                                                              Schedule G
             ex-wife
                                                                                            Wells Fargo Bank NA



    3.7      Rosanne Bryan                                                                     Schedule D, line
             4516 Edmund Road                                                                  Schedule E/F, line 2.3
             South Euclid, OH 44121
                                                                                               Schedule G
             Ex-wife
                                                                                            Internal Revenue Service




Official Form 106H                                                      Schedule H: Your Codebtors                                Page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19    ENTERED 12/03/19 15:05:37               Page 69 of 116
Fill in this information to identify your case:

Debtor 1                      Patrick T Bryan

Debtor 2                      Mary C Bryan
(Spouse, if filing)

United States Bankruptcy Court for the:       NORTHERN DISTRICT OF OHIO

Case number                                                                                             Check if this is:
(If known)
                                                                                                           An amended filing
                                                                                                           A supplement showing postpetition chapter
                                                                                                           13 income as of the following date:

Official Form 106I                                                                                         MM / DD/ YYYY
Schedule I: Your Income                                                                                                                            12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                Debtor 1                                   Debtor 2 or non-filing spouse

       If you have more than one job,                                 Employed                                   Employed
       attach a separate page with           Employment status*
       information about additional                                   Not employed                               Not employed
       employers.
                                             Occupation                                                       Owner/Cleaning Service
       Include part-time, seasonal, or
       self-employed work.                   Employer's name                                                  D&M Cleaning

       Occupation may include student        Employer's address
                                                                                                              29310 Green Road
       or homemaker, if it applies.
                                                                                                              Eastlake, OH 44095

                                             How long employed there?                                                  30 yrs
                                                                              *See Attachment for Additional Employment Information

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need
more space, attach a separate sheet to this form.

                                                                                                      For Debtor 1        For Debtor 2 or
                                                                                                                          non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.          2.    $             0.00      $         1,016.67

3.     Estimate and list monthly overtime pay.                                              3.   +$             0.00      +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                         4.    $          0.00             $   1,016.67




Official Form 106I                                                      Schedule I: Your Income                                                 page 1

             19-17364-aih            Doc 1        FILED 12/03/19         ENTERED 12/03/19 15:05:37                        Page 70 of 116
Debtor 1    Patrick T Bryan
Debtor 2    Mary C Bryan                                                                         Case number (if known)



                                                                                                     For Debtor 1            For Debtor 2 or
                                                                                                                             non-filing spouse
     Copy line 4 here                                                                     4.         $              0.00     $         1,016.67

5.   List all payroll deductions:
     5a.     Tax, Medicare, and Social Security deductions                                5a.        $              0.00     $                0.00
     5b.     Mandatory contributions for retirement plans                                 5b.        $              0.00     $                0.00
     5c.     Voluntary contributions for retirement plans                                 5c.        $              0.00     $                0.00
     5d.     Required repayments of retirement fund loans                                 5d.        $              0.00     $                0.00
     5e.     Insurance                                                                    5e.        $              0.00     $                0.00
     5f.     Domestic support obligations                                                 5f.        $              0.00     $                0.00
     5g.     Union dues                                                                   5g.        $              0.00     $                0.00
     5h.     Other deductions. Specify:                                                   5h.+       $              0.00 +   $                0.00
6.   Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                       6.     $                  0.00     $                0.00
7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                  7.     $                  0.00     $        1,016.67
8.   List all other income regularly received:
     8a. Net income from rental property and from operating a business,
            profession, or farm
            Attach a statement for each property and business showing gross
            receipts, ordinary and necessary business expenses, and the total
            monthly net income.                                                           8a.        $              0.00     $           452.00
     8b. Interest and dividends                                                           8b.        $              0.00     $             0.00
     8c. Family support payments that you, a non-filing spouse, or a dependent
            regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                          8c.        $              0.00     $                0.00
     8d. Unemployment compensation                                                        8d.        $              0.00     $                0.00
     8e. Social Security                                                                  8e.        $              0.00     $                0.00
     8f.    Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
            Specify:                                                                      8f.  $                0.00   $                  0.00
     8g. Pension or retirement income                                                     8g. $             1,954.40   $              1,192.53
     8h. Other monthly income. Specify: Slovianian Society Home                           8h.+ $                0.00 + $                352.73

9.   Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                             9.     $          1,954.40         $           1,997.26

10. Calculate monthly income. Add line 7 + line 9.                                    10. $              1,954.40 + $         3,013.93 = $           4,968.33
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in Schedule J.
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                  11. +$                     0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
    applies                                                                                                                        12.    $          4,968.33
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain: COLA




Official Form 106I                                                     Schedule I: Your Income                                                        page 2

           19-17364-aih         Doc 1       FILED 12/03/19              ENTERED 12/03/19 15:05:37                            Page 71 of 116
Debtor 1    Patrick T Bryan
Debtor 2    Mary C Bryan                                                    Case number (if known)




                                                 Official Form B 6I
                                 Attachment for Additional Employment Information

Spouse
Occupation              Hall Manager
Name of Employer        Slovian Hall
How long employed       5/25/2019
Address of Employer     20713 Recher Ave
                        Cleveland, OH 44119




Official Form 106I                                     Schedule I: Your Income                                    page 3

           19-17364-aih       Doc 1   FILED 12/03/19    ENTERED 12/03/19 15:05:37                    Page 72 of 116
Fill in this information to identify your case:

Debtor 1                 Patrick T Bryan                                                                     Check if this is:
                                                                                                                 An amended filing
Debtor 2                 Mary C Bryan                                                                            A supplement showing postpetition chapter
(Spouse, if filing)                                                                                              13 expenses as of the following date:

United States Bankruptcy Court for the:   NORTHERN DISTRICT OF OHIO                                                    MM / DD / YYYY

Case number
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                  12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?

                      No
                      Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.
                                                   Fill out this information for     Dependent’s relationship to          Dependent’s    Does dependent
      Debtor 2.                                    each dependent..............      Debtor 1 or Debtor 2                 age            live with you?

      Do not state the                                                                                                                        No
      dependents names.                                                              Son                                  9                   Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
                                                                                                                                              No
                                                                                                                                              Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know
the value of such assistance and have included it on Schedule I: Your Income
(Official Form 106I.)                                                                                                         Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                            4. $                            1,100.00

      If not included in line 4:

      4a. Real estate taxes                                                                                 4a.    $                                0.00
      4b. Property, homeowner’s, or renter’s insurance                                                      4b.    $                                0.00
      4c. Home maintenance, repair, and upkeep expenses                                                     4c.    $                                0.00
      4d. Homeowner’s association or condominium dues                                                       4d.    $                                0.00
5.    Additional mortgage payments for your residence, such as home equity loans                             5.    $                                0.00




Official Form 106J                                                   Schedule J: Your Expenses                                                             page 1


       19-17364-aih                Doc 1         FILED 12/03/19                    ENTERED 12/03/19 15:05:37                        Page 73 of 116
Debtor 1     Patrick T Bryan
Debtor 2     Mary C Bryan                                                                              Case number (if known)

6.    Utilities:
      6a. Electricity, heat, natural gas                                                     6a. $                                                140.00
      6b. Water, sewer, garbage collection                                                   6b. $                                                 52.62
      6c. Telephone, cell phone, Internet, satellite, and cable services                     6c. $                                                385.00
      6d. Other. Specify:                                                                    6d. $                                                  0.00
7.    Food and housekeeping supplies                                                           7. $                                             1,201.00
8.    Childcare and children’s education costs                                                 8. $                                               285.00
9.    Clothing, laundry, and dry cleaning                                                      9. $                                               169.00
10.   Personal care products and services                                                    10. $                                                 76.00
11.   Medical and dental expenses                                                            11. $                                                245.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                           12. $                                                 253.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                     13. $                                                  89.00
14.   Charitable contributions and religious donations                                       14. $                                                  95.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                  15a. $                                                   65.00
      15b. Health insurance                                                                15b. $                                                    0.00
      15c. Vehicle insurance                                                               15c. $                                                  200.00
      15d. Other insurance. Specify:                                                       15d. $                                                    0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                               16. $                                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                      17a. $                                                  375.00
      17b. Car payments for Vehicle 2                                                      17b. $                                                  233.00
      17c. Other. Specify:                                                                 17c. $                                                    0.00
      17d. Other. Specify:                                                                 17d. $                                                    0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5, Schedule I, Your Income (Official Form 106I).        18. $                                                    0.00
19.   Other payments you make to support others who do not live with you.                         $                                                   0.00
      Specify:                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
      20a. Mortgages on other property                                                     20a. $                                                     0.00
      20b. Real estate taxes                                                               20b. $                                                     0.00
      20c. Property, homeowner’s, or renter’s insurance                                    20c. $                                                     0.00
      20d. Maintenance, repair, and upkeep expenses                                        20d. $                                                     0.00
      20e. Homeowner’s association or condominium dues                                     20e. $                                                     0.00
21.   Other: Specify:                                                                        21. +$                                                   0.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                     $                       4,963.62
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                             $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                $                       4,963.62
23. Calculate your monthly net income.
    23a. Copy line 12 (your combined monthly income) from Schedule I.                                      23a. $                               4,968.33
    23b. Copy your monthly expenses from line 22c above.                                                   23b. -$                              4,963.62

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                    4.71

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here: Needs replacement cars due to mileage




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2


      19-17364-aih               Doc 1         FILED 12/03/19                 ENTERED 12/03/19 15:05:37                              Page 74 of 116
 Fill in this information to identify your case:

 Debtor 1                    Patrick T Bryan
                             First Name                     Middle Name             Last Name

 Debtor 2                    Mary C Bryan
 (Spouse if, filing)         First Name                     Middle Name             Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                           Check if this is an
                                                                                                                                      amended filing



Official Form 106Dec
Declaration About an Individual Debtor's Schedules                                                                                                          12/15

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                       Sign Below


        Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

                No

                Yes. Name of person                                                                             Attach Bankruptcy Petition Preparer’s Notice,
                                                                                                                Declaration, and Signature (Official Form 119)


       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.

        X /s/ Patrick T Bryan                                                       X   /s/ Mary C Bryan
              Patrick T Bryan                                                           Mary C Bryan
              Signature of Debtor 1                                                     Signature of Debtor 2

              Date       December 3, 2019                                               Date    December 3, 2019




Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy




              19-17364-aih                Doc 1        FILED 12/03/19           ENTERED 12/03/19 15:05:37                       Page 75 of 116
 Fill in this information to identify your case:

 Debtor 1                  Patrick T Bryan
                           First Name                       Middle Name                  Last Name

 Debtor 2                  Mary C Bryan
 (Spouse if, filing)       First Name                       Middle Name                  Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                                   Check if this is an
                                                                                                                                              amended filing



Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                                 4/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case
number (if known). Answer every question.

 Part 1:        Give Details About Your Marital Status and Where You Lived Before

1.     What is your current marital status?

               Married
               Not married

2.     During the last 3 years, have you lived anywhere other than where you live now?

               No
               Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

        Debtor 1 Prior Address:                                  Dates Debtor 1             Debtor 2 Prior Address:                               Dates Debtor 2
                                                                 lived there                                                                      lived there
        17906 Canterbury Road                                    From-To:                       Same as Debtor 1                                     Same as Debtor 1
        Cleveland, OH 44119                                      2007 - 4/2017                                                                    From-To:
                                                                                                                                                  2010-4/2017


3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)

               No
               Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

 Part 2         Explain the Sources of Your Income

4.     Did you have any income from employment or from operating a business during this year or the two previous calendar years?
       Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
       If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

               No
               Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income              Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.          (before deductions
                                                                                    exclusions)                                                   and exclusions)

 From January 1 of current year until                Wages, commissions,                        $12,747.13           Wages, commissions,                  $22,520.00
 the date you filed for bankruptcy:                bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                         page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



              19-17364-aih                 Doc 1       FILED 12/03/19               ENTERED 12/03/19 15:05:37                              Page 76 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                Case number (if known)


                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income                   Sources of income             Gross income
                                                   Check all that apply.            (before deductions and         Check all that apply.         (before deductions
                                                                                    exclusions)                                                  and exclusions)

                                                     Wages, commissions,                               $0.00          Wages, commissions,                $1,500.00
                                                   bonuses, tips                                                   bonuses, tips
                                                       Operating a business                                           Operating a business

 For last calendar year:                             Wages, commissions,                        $40,563.00           Wages, commissions,               $17,135.00
 (January 1 to December 31, 2018 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business

 For the calendar year before that:                  Wages, commissions,                          $9,386.00          Wages, commissions,               $16,750.00
 (January 1 to December 31, 2017 )                 bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


                                                      Wages, commissions,                       $26,026.00           Wages, commissions,                       $0.00
                                                   bonuses, tips                                                   bonuses, tips

                                                       Operating a business                                           Operating a business


5.    Did you receive any other income during this year or the two previous calendar years?
      Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
      and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
      winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

      List each source and the gross income from each source separately. Do not include income that you listed in line 4.

            No
            Yes. Fill in the details.

                                                   Debtor 1                                                        Debtor 2
                                                   Sources of income                Gross income from              Sources of income             Gross income
                                                   Describe below.                  each source                    Describe below.               (before deductions
                                                                                    (before deductions and                                       and exclusions)
                                                                                    exclusions)
 From January 1 of current year until Retirement Income                                         $15,635.20         Retirement Income                      $9,540.24
 the date you filed for bankruptcy:

 For last calendar year:                           Unemployment                                     $430.00
 (January 1 to December 31, 2018 )


 Part 3:      List Certain Payments You Made Before You Filed for Bankruptcy

6.    Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?
           No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
                 individual primarily for a personal, family, or household purpose.”

                    During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?
                          No.      Go to line 7.
                          Yes    List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the total amount you
                                 paid that creditor. Do not include payments for domestic support obligations, such as child support and alimony. Also, do
                                 not include payments to an attorney for this bankruptcy case.
                     * Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



           19-17364-aih                 Doc 1          FILED 12/03/19               ENTERED 12/03/19 15:05:37                              Page 77 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                Case number (if known)



            Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                          No.      Go to line 7.
                          Yes      List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
                                   include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
                                   attorney for this bankruptcy case.


       Creditor's Name and Address                               Dates of payment            Total amount          Amount you       Was this payment for ...
                                                                                                     paid            still owe
       Lexington Law                                             regular monthly                  $389.85                 $0.00       Mortgage
       P.O. Box 19095                                            payments @                                                           Car
       Cleveland, OH 44119                                       $129.85                                                              Credit Card
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Monthly
                                                                                                                                    Subscription Fee

       Kathleen Berry                                            regular monthly                $3,300.00            Unknown          Mortgage
       MARBARRY PROPERTIES LLC                                   payments @                                                           Car
       35941 WANAKA BLVD                                         $1,100.00                                                            Credit Card
       Eastlake, OH 44095                                                                                                             Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other Rent


       American Credit Acceptance                                regular monthly                $1,065.00          $11,461.00         Mortgage
       Attn: Bankruptcy                                          payments @                                                           Car
       961 E Main St                                             $355.00
                                                                                                                                      Credit Card
       Spartanburg, SC 29302
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


       Credit Acceptance                                         regular monthly                  $696.00            $6,241.00        Mortgage
       25505 West 12 Mile Rd                                     payments @                                                           Car
       Suite 3000                                                $232.00
                                                                                                                                      Credit Card
       Southfield, MI 48034
                                                                                                                                      Loan Repayment
                                                                                                                                      Suppliers or vendors
                                                                                                                                      Other


7.    Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
      Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; corporations
      of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
      a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support and
      alimony.

            No
            Yes. List all payments to an insider.
       Insider's Name and Address                                Dates of payment            Total amount          Amount you       Reason for this payment
                                                                                                     paid            still owe




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19               ENTERED 12/03/19 15:05:37                         Page 78 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                Case number (if known)


8.    Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
      insider?
      Include payments on debts guaranteed or cosigned by an insider.

            No
            Yes. List all payments to an insider
       Insider's Name and Address                                Dates of payment            Total amount          Amount you        Reason for this payment
                                                                                                     paid            still owe       Include creditor's name

 Part 4:      Identify Legal Actions, Repossessions, and Foreclosures

9.    Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
      List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
      modifications, and contract disputes.

            No
            Yes. Fill in the details.
       Case title                                                Nature of the case         Court or agency                          Status of the case
       Case number
       CUDO, JAMES et al -VS- BRYAN,                             Civil                      Cleveland Municipal Court                    Pending
       PATRICK T                                                                            1200 Ontario Street                          On appeal
       2018 CVG 003934                                                                      Cleveland, OH 44113
                                                                                                                                         Concluded


       LVNV FUNDING LLC v. MARY                                  Judgment Lien              Euclid Municipal Court                       Pending
       KROFCHECK                                                                            555 East 222nd Street                        On appeal
       18CVF01647                                                                           Euclid, OH 44123
                                                                                                                                         Concluded

                                                                                                                                     $1717.38 judgment


10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
    Check all that apply and fill in the details below.

            No. Go to line 11.
            Yes. Fill in the information below.
       Creditor Name and Address                                 Describe the Property                                        Date                        Value of the
                                                                                                                                                             property
                                                                 Explain what happened
       Ohio Department of Taxation                               applied to 2005 Ohio tax                                     11/17/2019                     $137.00
       Compliance Division
       P.O. Box 182401                                               Property was repossessed.
       Columbus, OH 43218-2401                                       Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.

       Ohio Department of Taxation                               2017 tax refund applied to 2005 tax liabililty               1/1/2019                       $117.00
       Compliance Division
       P.O. Box 182401                                               Property was repossessed.
       Columbus, OH 43218-2401                                       Property was foreclosed.
                                                                     Property was garnished.

                                                                     Property was attached, seized or levied.




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



           19-17364-aih                 Doc 1          FILED 12/03/19                 ENTERED 12/03/19 15:05:37                          Page 79 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                Case number (if known)


11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
    accounts or refuse to make a payment because you owed a debt?
            No
            Yes. Fill in the details.
       Creditor Name and Address                                 Describe the action the creditor took                        Date action was             Amount
                                                                                                                              taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
    court-appointed receiver, a custodian, or another official?

            No
            Yes

 Part 5:      List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
            No
            Yes. Fill in the details for each gift.
       Gifts with a total value of more than $600                    Describe the gifts                                       Dates you gave                 Value
       per person                                                                                                             the gifts

       Person to Whom You Gave the Gift and
       Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
        No
            Yes. Fill in the details for each gift or contribution.
       Gifts or contributions to charities that total                Describe what you contributed                            Dates you                      Value
       more than $600                                                                                                         contributed
       Charity's Name
       Address (Number, Street, City, State and ZIP Code)
       St. Mary Magdalene Church                                     monthly $95                                              2018-2019                $2,185.00
       32114 Vine Street
       Eastlake, OH 44095


 Part 6:      List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
    or gambling?

            No
            Yes. Fill in the details.
       Describe the property you lost and                   Describe any insurance coverage for the loss                      Date of your      Value of property
       how the loss occurred                                                                                                  loss                           lost
                                                            Include the amount that insurance has paid. List pending
                                                            insurance claims on line 33 of Schedule A/B: Property.

 Part 7:      List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
    consulted about seeking bankruptcy or preparing a bankruptcy petition?
    Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment             Amount of
       Address                                                       transferred                                              or transfer was           payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



           19-17364-aih                 Doc 1          FILED 12/03/19               ENTERED 12/03/19 15:05:37                          Page 80 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                Case number (if known)


       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
       Email or website address                                                                                               made
       Person Who Made the Payment, if Not You
       Kathleen Donnelly                                             towards attorney fees $500                               12/3/2019`                  $500.00
       526 Superior Avenue East                                      towards court fees $5
       Leader Building Suite 211
       Cleveland, OH 44114


       Access Counseling                                             ccc                                                      12/1/2019                       $8.95
       633 West 5th Street
       Suite 26001
       Los Angeles, CA 90071


       Lexington Law Firm                                            Not much!                                                April -                   $1,039.60
       360 North Curler Drive                                                                                                 November
       North Salt Lake, UT 84054                                                                                              2019 $129.95


17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
    promised to help you deal with your creditors or to make payments to your creditors?
    Do not include any payment or transfer that you listed on line 16.

            No
            Yes. Fill in the details.
       Person Who Was Paid                                           Description and value of any property                    Date payment              Amount of
       Address                                                       transferred                                              or transfer was            payment
                                                                                                                              made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
    transferred in the ordinary course of your business or financial affairs?
    Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
    include gifts and transfers that you have already listed on this statement.
            No
            Yes. Fill in the details.
       Person Who Received Transfer                                  Description and value of                   Describe any property or        Date transfer was
       Address                                                       property transferred                       payments received or debts      made
                                                                                                                paid in exchange
       Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
    beneficiary? (These are often called asset-protection devices.)
            No
            Yes. Fill in the details.
       Name of trust                                                 Description and value of the property transferred                          Date Transfer was
                                                                                                                                                made

 Part 8:       List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
    sold, moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
    houses, pension funds, cooperatives, associations, and other financial institutions.
            No
            Yes. Fill in the details.
       Name of Financial Institution and                         Last 4 digits of          Type of account or           Date account was             Last balance
       Address (Number, Street, City, State and ZIP              account number            instrument                   closed, sold,            before closing or
       Code)                                                                                                            moved, or                         transfer
                                                                                                                        transferred




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                    page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



           19-17364-aih                 Doc 1          FILED 12/03/19               ENTERED 12/03/19 15:05:37                          Page 81 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                     Case number (if known)


21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
    cash, or other valuables?

            No
            Yes. Fill in the details.
       Name of Financial Institution                                 Who else had access to it?                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City,                                              have it?
                                                                     State and ZIP Code)


22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

            No
            Yes. Fill in the details.
       Name of Storage Facility                                      Who else has or had access                 Describe the contents            Do you still
       Address (Number, Street, City, State and ZIP Code)            to it?                                                                      have it?
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 9:      Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust
    for someone.

            No
            Yes. Fill in the details.
       Owner's Name                                                  Where is the property?                     Describe the property                        Value
       Address (Number, Street, City, State and ZIP Code)            (Number, Street, City, State and ZIP
                                                                     Code)

 Part 10:     Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

      Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or
      toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
      regulations controlling the cleanup of these substances, wastes, or material.
      Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used
      to own, operate, or utilize it, including disposal sites.
      Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
      hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)

25. Have you notified any governmental unit of any release of hazardous material?

            No
            Yes. Fill in the details.
       Name of site                                                  Governmental unit                             Environmental law, if you     Date of notice
       Address (Number, Street, City, State and ZIP Code)            Address (Number, Street, City, State and      know it
                                                                     ZIP Code)




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



           19-17364-aih                Doc 1           FILED 12/03/19                  ENTERED 12/03/19 15:05:37                         Page 82 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                Case number (if known)


26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

             No
             Yes. Fill in the details.
        Case Title                                                   Court or agency                       Nature of the case                      Status of the
        Case Number                                                  Name                                                                          case
                                                                     Address (Number, Street, City,
                                                                     State and ZIP Code)

 Part 11:     Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

                 A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time

                 A member of a limited liability company (LLC) or limited liability partnership (LLP)

                 A partner in a partnership

                 An officer, director, or managing executive of a corporation

                 An owner of at least 5% of the voting or equity securities of a corporation

             No. None of the above applies. Go to Part 12.

             Yes. Check all that apply above and fill in the details below for each business.
        Business Name                                            Describe the nature of the business             Employer Identification number
        Address                                                                                                  Do not include Social Security number or ITIN.
        (Number, Street, City, State and ZIP Code)               Name of accountant or bookkeeper
                                                                                                                 Dates business existed
        D&M Cleaning                                             Cleaning Service                                EIN:         0398
        29310 Green Road
        Eastlake, OH 44095                                       Katherine Gonakis EA LLC                        From-To      2015 to present

        Uber                                                     Driver                                          EIN:         1356
        1455 Market St #400
        San Francisco, CA 94103                                  Katherine Gonakis EA LLC                        From-To      2017 to 11/30/2019


28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
    institutions, creditors, or other parties.

             No
             Yes. Fill in the details below.
        Name                                                     Date Issued
        Address
        (Number, Street, City, State and ZIP Code)

 Part 12:     Sign Below

I have read the answers on this Statement of Financial Affairs and any attachments, and I declare under penalty of perjury that the answers
are true and correct. I understand that making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. §§ 152, 1341, 1519, and 3571.

 /s/ Patrick T Bryan                                                      /s/ Mary C Bryan
 Patrick T Bryan                                                          Mary C Bryan
 Signature of Debtor 1                                                    Signature of Debtor 2

 Date      December 3, 2019                                               Date      December 3, 2019

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
   No
   Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
   No
Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



           19-17364-aih                  Doc 1         FILED 12/03/19                 ENTERED 12/03/19 15:05:37                       Page 83 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                                Case number (if known)


   Yes. Name of Person                 . Attach the Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).




Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19               ENTERED 12/03/19 15:05:37                       Page 84 of 116
 Fill in this information to identify your case:

 Debtor 1                 Patrick T Bryan
                          First Name                        Middle Name              Last Name

 Debtor 2                 Mary C Bryan
 (Spouse if, filing)      First Name                        Middle Name              Last Name


 United States Bankruptcy Court for the:              NORTHERN DISTRICT OF OHIO

 Case number
 (if known)                                                                                                                      Check if this is an
                                                                                                                                 amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                    12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         American Credit Acceptance                           Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2009 Honda CRV 250,000 miles                             Reaffirmation Agreement.
    property       Fair Condition: Kelley Blue                              Retain the property and [explain]:
    securing debt: Book Valuation                                         will continue to make monthly payments


    Creditor's         Credit Acceptance                                    Surrender the property.                            No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a               Yes
    Description of 2009 Chevy HHR 105,000 miles                             Reaffirmation Agreement.
    property       Fair condintion: Kelley Blue                             Retain the property and [explain]:
    securing debt: Book Valuation                                         will continue to make monthly payments

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                       Will the lease be assumed?



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                  page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy




              19-17364-aih             Doc 1           FILED 12/03/19            ENTERED 12/03/19 15:05:37                 Page 85 of 116
 Debtor 1      Patrick T Bryan
 Debtor 2      Mary C Bryan                                                                          Case number (if known)


 Lessor's name:               AT&T Uverse                                                                                     No

                                                                                                                              Yes

 Description of leased        Cable & Cell phone Service
 Property:

 Lessor's name:               Kathleen Berry                                                                                  No

                                                                                                                              Yes

 Description of leased        3 bedroom house, $1100.00 per month, expire 4/2020
 Property:

 Lessor's name:               Verizon Bankruptcy Administration                                                               No

                                                                                                                              Yes

 Description of leased        cell phone service
 Property:



 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Patrick T Bryan                                                          X /s/ Mary C Bryan
       Patrick T Bryan                                                                 Mary C Bryan
       Signature of Debtor 1                                                           Signature of Debtor 2

       Date        December 3, 2019                                                 Date    December 3, 2019




Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                             page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy




           19-17364-aih                Doc 1           FILED 12/03/19            ENTERED 12/03/19 15:05:37                    Page 86 of 116
 Fill in this information to identify your case:                                                   Check one box only as directed in this form and in Form
                                                                                                   122A-1Supp:
 Debtor 1              Patrick T Bryan
 Debtor 2              Mary C Bryan                                                                        1. There is no presumption of abuse
 (Spouse, if filing)
                                                                                                           2. The calculation to determine if a presumption of abuse
 United States Bankruptcy Court for the:            Northern District of Ohio
                                                                                                               applies will be made under Chapter 7 Means Test
                                                                                                               Calculation (Official Form 122A-2).
 Case number
 (if known)                                                                                                3. The Means Test does not apply now because of
                                                                                                               qualified military service but it could apply later.
                                                                                                           Check if this is an amended filing
Official Form 122A - 1
Chapter 7 Statement of Your Current Monthly Income                                                                                                                    10/19
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for being accurate. If more space is needed,
attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any additional pages, write your name and
case number (if known). If you believe that you are exempted from a presumption of abuse because you do not have primarily consumer debts or because of
qualifying military service, complete and file Statement of Exemption from Presumption of Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

 Part 1:           Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
              Not married. Fill out Column A, lines 2-11.
              Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.
              Married and your spouse is NOT filing with you. You and your spouse are:
                 Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.
                 Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare under
                 penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your spouse are
                 living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C § 707(b)(7)(B).
    Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this bankruptcy case. 11 U.S.C. §
    101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through August 31. If the amount of your monthly income varied during
    the 6 months, add the income for all 6 months and divide the total by 6. Fill in the result. Do not include any income amount more than once. For example, if both
    spouses own the same rental property, put the income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                       Column A                   Column B
                                                                                                       Debtor 1                   Debtor 2 or
                                                                                                                                  non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions (before all
     payroll deductions).                                                                 $                             0.00      $        1,473.78
  3. Alimony     and maintenance   payments.   Do not include payments from a spouse if
     Column B is filled in.                                                               $                             0.00      $              0.00
  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not
     filled in. Do not include payments you listed on line 3.                             $                             0.00      $              0.00
  5. Net income from operating a business, profession, or farm
                                                   Debtor 1             Debtor 2
     Gross receipts (before all
     deductions)                       $            268.70 $           2,025.00
     Ordinary and necessary
     operating expenses               -$            288.00 -$          1,573.67
     Net monthly income from a                                                    Copy
     business, profession, or farm     $                0.00 $            451.33 here -> $                              0.00      $           451.33
  6. Net income from rental and other real property
                                                                                 Debtor 1
        Gross receipts (before all deductions)                           $      0.00
        Ordinary and necessary operating expenses                        -$     0.00
        Net monthly income from rental or other real property            $      0.00 Copy here -> $                     0.00      $              0.00
                                                                                                       $                0.00      $              0.00
  7. Interest, dividends, and royalties




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                     page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              19-17364-aih             Doc 1           FILED 12/03/19            ENTERED 12/03/19 15:05:37                              Page 87 of 116
 Debtor 1     Patrick T Bryan
 Debtor 2     Mary C Bryan                                                                             Case number (if known)



                                                                                                   Column A                      Column B
                                                                                                   Debtor 1                      Debtor 2 or
                                                                                                                                 non-filing spouse
  8. Unemployment compensation                                                                     $                  0.00       $           0.00
       Do not enter the amount if you contend that the amount received was a benefit under
       the Social Security Act. Instead, list it here:
          For you                                          $                    0.00
            For your spouse                                          $                0.00
  9. Pension or retirement income. Do not include any amount received that was a
      benefit under the Social Security Act. Also, except as stated in the next sentence, do
      not include any compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If you received any retired
      pay paid under chapter 61 of title 10, then include that pay only to the extent that it
      does not exceed the amount of retired pay to which you would otherwise be entitled
      if retired under any provision of title 10 other than chapter 61 of that title.         $                 1,954.40         $           0.00
  10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act; payments
      received as a victim of a war crime, a crime against humanity, or international or
      domestic terrorism; or compensation, pension, pay, annuity, or allowance paid by the
      United States Government in connection with a disability, combat-related injury or
      disability, or death of a member of the uniformed services. If necessary, list other
      sources on a separate page and put the total below.
               .                                                                              $                       0.00       $           0.00
                                                                                                   $                  0.00       $           0.00
                  Total amounts from separate pages, if any.                                  +    $                  0.00       $           0.00

  11. Calculate your total current monthly income. Add lines 2 through 10 for
      each column. Then add the total for Column A to the total for Column B.             $       1,954.40          +   $       1,925.11     =   $      3,879.51

                                                                                                                                                 Total current monthly
                                                                                                                                                 income

 Part 2:        Determine Whether the Means Test Applies to You

  12. Calculate your current monthly income for the year. Follow these steps:
       12a. Copy your total current monthly income from line 11                                              Copy line 11 here=>             $          3,879.51

              Multiply by 12 (the number of months in a year)                                                                                        x 12
       12b. The result is your annual income for this part of the form                                                                 12b. $          46,554.12

  13. Calculate the median family income that applies to you. Follow these steps:

       Fill in the state in which you live.                                 OH

       Fill in the number of people in your household.                       2
       Fill in the median family income for your state and size of household.                                                          13.   $         63,514.00
       To find a list of applicable median income amounts, go online using the link specified in the separate instructions
       for this form. This list may also be available at the bankruptcy clerk’s office.
  14. How do the lines compare?
       14a.           Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                      Go to Part 3.
       14b.           Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                      Go to Part 3 and fill out Form 122A-2.
 Part 3:        Sign Below
              By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

             X /s/ Patrick T Bryan                                                   X /s/ Mary C Bryan
                Patrick T Bryan                                                         Mary C Bryan
                Signature of Debtor 1                                                   Signature of Debtor 2

Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy



            19-17364-aih               Doc 1           FILED 12/03/19            ENTERED 12/03/19 15:05:37                           Page 88 of 116
 Debtor 1    Patrick T Bryan
 Debtor 2    Mary C Bryan                                                                         Case number (if known)

        Date December 3, 2019                                                     Date December 3, 2019
             MM / DD / YYYY                                                            MM / DD / YYYY
             If you checked line 14a, do NOT fill out or file Form 122A-2.
             If you checked line 14b, fill out Form 122A-2 and file it with this form.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



            19-17364-aih               Doc 1           FILED 12/03/19          ENTERED 12/03/19 15:05:37                   Page 89 of 116
 Debtor 1    Patrick T Bryan
 Debtor 2    Mary C Bryan                                                                         Case number (if known)




                                                   Current Monthly Income Details for the Debtor

Debtor Income Details:
Income for the Period 06/01/2019 to 11/30/2019.

Line 5 - Income from operation of a business, profession, or farm
Source of Income: Uber
Income/Expense/Net by Month:
                         Date                                           Income                          Expense                       Net
 6 Months Ago:                  06/2019                                          $786.64                           $288.00                   $498.64
 5 Months Ago:                  07/2019                                          $190.05                           $288.00                   $-97.95
 4 Months Ago:                  08/2019                                            $0.00                           $288.00                  $-288.00
 3 Months Ago:                  09/2019                                           $22.93                           $288.00                  $-265.07
 2 Months Ago:                  10/2019                                          $451.16                           $288.00                   $163.16
 Last Month:                    11/2019                                          $161.42                           $288.00                  $-126.58
                     Average per month:                                          $268.70                           $288.00
                                                                                           Average Monthly NET Income:                        $-19.30
Remarks:
No longer ubering due to back issues

Line 9 - Pension and retirement income
Source of Income: Railroad Retirement
Constant income of $1,954.40 per month.




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                  page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



            19-17364-aih               Doc 1           FILED 12/03/19          ENTERED 12/03/19 15:05:37                     Page 90 of 116
 Debtor 1    Patrick T Bryan
 Debtor 2    Mary C Bryan                                                                         Case number (if known)


                                           Current Monthly Income Details for the Debtor's Spouse

Spouse Income Details:
Income for the Period 06/01/2019 to 11/30/2019.

Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Railroad Retirement
Constant income of $1,192.53 per month.



Line 2 - Gross wages, salary, tips, bonuses, overtime, commissions
Source of Income: Slovenian Society Home
Income by Month:
 6 Months Ago:                                    06/2019                   $187.50
 5 Months Ago:                                    07/2019                   $187.50
 4 Months Ago:                                    08/2019                   $187.50
 3 Months Ago:                                    09/2019                   $375.00
 2 Months Ago:                                    10/2019                   $375.00
 Last Month:                                      11/2019                   $375.00
                                 Average per month:                         $281.25




Line 5 - Income from operation of a business, profession, or farm
Source of Income: D&M Cleaning
Income/Expense/Net by Month:
                         Date                                           Income                          Expense                       Net
 6 Months Ago:                  06/2019                                        $2,350.00                         $1,757.00                    $593.00
 5 Months Ago:                  07/2019                                        $1,700.00                         $1,457.00                    $243.00
 4 Months Ago:                  08/2019                                        $1,700.00                         $1,357.00                    $343.00
 3 Months Ago:                  09/2019                                        $2,350.00                         $1,757.00                    $593.00
 2 Months Ago:                  10/2019                                        $2,350.00                         $1,757.00                    $593.00
 Last Month:                    11/2019                                        $1,700.00                         $1,357.00                    $343.00
                     Average per month:                                        $2,025.00                         $1,573.67
                                                                                           Average Monthly NET Income:                        $451.33




Official Form 122A-1                                      Chapter 7 Statement of Your Current Monthly Income                                  page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



            19-17364-aih               Doc 1           FILED 12/03/19          ENTERED 12/03/19 15:05:37                     Page 91 of 116
Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)


                                                                                          Chapter 7:         Liquidation
 This notice is for you if:
                                                                                                  $245      filing fee
        You are an individual filing for bankruptcy,
        and                                                                                        $75   administrative fee

        Your debts are primarily consumer debts.                                          +        $15   trustee surcharge
        Consumer debts are defined in 11 U.S.C.
        § 101(8) as “incurred by an individual                                                    $335      total fee
        primarily for a personal, family, or
        household purpose.”                                                               Chapter 7 is for individuals who have financial
                                                                                          difficulty preventing them from paying their debts
                                                                                          and who are willing to allow their nonexempt
 The types of bankruptcy that are available to                                            property to be used to pay their creditors. The
 individuals                                                                              primary purpose of filing under chapter 7 is to have
                                                                                          your debts discharged. The bankruptcy discharge
 Individuals who meet the qualifications may file under                                   relieves you after bankruptcy from having to pay
 one of four different chapters of Bankruptcy Code:                                       many of your pre-bankruptcy debts. Exceptions exist
                                                                                          for particular debts, and liens on property may still
        Chapter 7 - Liquidation                                                           be enforced after discharge. For example, a creditor
                                                                                          may have the right to foreclose a home mortgage or
        Chapter 11 - Reorganization                                                       repossess an automobile.

        Chapter 12 - Voluntary repayment plan                                             However, if the court finds that you have committed
                   for family farmers or                                                  certain kinds of improper conduct described in the
                   fishermen                                                              Bankruptcy Code, the court may deny your
                                                                                          discharge.
        Chapter 13 - Voluntary repayment plan
                   for individuals with regular                                           You should know that even if you file chapter 7 and
                   income                                                                 you receive a discharge, some debts are not
                                                                                          discharged under the law. Therefore, you may still
                                                                                          be responsible to pay:
 You should have an attorney review your
 decision to file for bankruptcy and the choice of                                            most taxes;
 chapter.
                                                                                              most student loans;

                                                                                              domestic support and property settlement
                                                                                              obligations;




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                       page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19        ENTERED 12/03/19 15:05:37                   Page 92 of 116
        most fines, penalties, forfeitures, and criminal                                  your income is more than the median income for your
        restitution obligations; and                                                      state of residence and family size, depending on the
                                                                                          results of the Means Test, the U.S. trustee, bankruptcy
        certain debts that are not listed in your bankruptcy                              administrator, or creditors can file a motion to dismiss
        papers.                                                                           your case under § 707(b) of the Bankruptcy Code. If a
                                                                                          motion is filed, the court will decide if your case should
 You may also be required to pay debts arising from:                                      be dismissed. To avoid dismissal, you may choose to
                                                                                          proceed under another chapter of the Bankruptcy
        fraud or theft;                                                                   Code.

        fraud or defalcation while acting in breach of                                    If you are an individual filing for chapter 7 bankruptcy,
        fiduciary capacity;                                                               the trustee may sell your property to pay your debts,
                                                                                          subject to your right to exempt the property or a portion
        intentional injuries that you inflicted; and                                      of the proceeds from the sale of the property. The
                                                                                          property, and the proceeds from property that your
        death or personal injury caused by operating a                                    bankruptcy trustee sells or liquidates that you are
        motor vehicle, vessel, or aircraft while intoxicated                              entitled to, is called exempt property. Exemptions may
        from alcohol or drugs.                                                            enable you to keep your home, a car, clothing, and
                                                                                          household items or to receive some of the proceeds if
 If your debts are primarily consumer debts, the court                                    the property is sold.
 can dismiss your chapter 7 case if it finds that you have
 enough income to repay creditors a certain amount.                                       Exemptions are not automatic. To exempt property,
 You must file Chapter 7 Statement of Your Current                                        you must list it on Schedule C: The Property You Claim
 Monthly Income (Official Form 122A–1) if you are an                                      as Exempt (Official Form 106C). If you do not list the
 individual filing for bankruptcy under chapter 7. This                                   property, the trustee may sell it and pay all of the
 form will determine your current monthly income and                                      proceeds to your creditors.
 compare whether your income is more than the median
 income that applies in your state.

 If your income is not above the median for your state,
 you will not have to complete the other chapter 7 form,                                  Chapter 11: Reorganization
 the Chapter 7 Means Test Calculation (Official Form
 122A–2).
                                                                                                      $1,167    filing fee
 If your income is above the median for your state, you
 must file a second form —the Chapter 7 Means Test                                           +           $550    administrative fee
 Calculation (Official Form 122A–2). The calculations on
                                                                                                      $1,717    total fee
 the form— sometimes called the Means Test—deduct
 from your income living expenses and payments on
                                                                                          Chapter 11 is often used for reorganizing a business,
 certain debts to determine any amount available to pay
                                                                                          but is also available to individuals. The provisions of
 unsecured creditors. If
                                                                                          chapter 11 are too complicated to summarize briefly.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                            page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19        ENTERED 12/03/19 15:05:37                       Page 93 of 116
        Read These Important Warnings

             Because bankruptcy can have serious long-term financial and legal consequences, including loss of
             your property, you should hire an attorney and carefully consider all of your options before you file.
             Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
             and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
             properly and protect you, your family, your home, and your possessions.

             Although the law allows you to represent yourself in bankruptcy court, you should understand that
             many people find it difficult to represent themselves successfully. The rules are technical, and a mistake
             or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
             following all of the legal requirements.

             You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
             necessary documents.

             Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
             bankruptcy case. Making a false statement, concealing property, or obtaining money or property by
             fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to
             20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                                                                                          Under chapter 13, you must file with the court a plan
 Chapter 12: Repayment plan for family                                                    to repay your creditors all or part of the money that
             farmers or fishermen                                                         you owe them, usually using your future earnings. If
                                                                                          the court approves your plan, the court will allow you
                                                                                          to repay your debts, as adjusted by the plan, within 3
                   $200        filing fee                                                 years or 5 years, depending on your income and other
 +                  $75        administrative fee                                         factors.
                   $275        total fee
                                                                                          After you make all the payments under your plan,
 Similar to chapter 13, chapter 12 permits family farmers                                 many of your debts are discharged. The debts that are
 and fishermen to repay their debts over a period of time                                 not discharged and that you may still be responsible to
 using future earnings and to discharge some debts that                                   pay include:
 are not paid.
                                                                                                 domestic support obligations,

                                                                                                 most student loans,
 Chapter 13: Repayment plan for
             individuals with regular                                                            certain taxes,
             income
                                                                                                 debts for fraud or theft,

                   $235        filing fee                                                        debts for fraud or defalcation while acting in a
 +                  $75        administrative fee                                                fiduciary capacity,
                   $310        total fee
                                                                                                 most criminal fines and restitution obligations,
 Chapter 13 is for individuals who have regular income
 and would like to pay all or part of their debts in                                             certain debts that are not listed in your
 installments over a period of time and to discharge                                             bankruptcy papers,
 some debts that are not paid. You are eligible for
 chapter 13 only if your debts are not more than certain                                         certain debts for acts that caused death or
 dollar amounts set forth in 11 U.S.C. § 109.                                                    personal injury, and

                                                                                                 certain long-term secured debts.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19        ENTERED 12/03/19 15:05:37                   Page 94 of 116
                                                                                          A married couple may file a bankruptcy case
               Warning: File Your Forms on Time                                           together—called a joint case. If you file a joint case and
                                                                                          each spouse lists the same mailing address on the
 Section 521(a)(1) of the Bankruptcy Code requires that                                   bankruptcy petition, the bankruptcy court generally will
 you promptly file detailed information about your                                        mail you and your spouse one copy of each notice,
 creditors, assets, liabilities, income, expenses and                                     unless you file a statement with the court asking that
 general financial condition. The court may dismiss your                                  each spouse receive separate copies.
 bankruptcy case if you do not file this information within
 the deadlines set by the Bankruptcy Code, the                                            Understand which services you could receive from
 Bankruptcy Rules, and the local rules of the court.                                      credit counseling agencies

 For more information about the documents and                                             The law generally requires that you receive a credit
 their deadlines, go to:                                                                  counseling briefing from an approved credit counseling
 http://www.uscourts.gov/bkforms/bankruptcy_form                                          agency. 11 U.S.C. § 109(h). If you are filing a joint
 s.html#procedure.                                                                        case, both spouses must receive the briefing. With
                                                                                          limited exceptions, you must receive it within the 180
                                                                                          days before you file your bankruptcy petition. This
 Bankruptcy crimes have serious consequences                                              briefing is usually conducted by telephone or on the
                                                                                          Internet.
        If you knowingly and fraudulently conceal assets
        or make a false oath or statement under penalty                                   In addition, after filing a bankruptcy case, you generally
        of perjury—either orally or in writing—in                                         must complete a financial management instructional
        connection with a bankruptcy case, you may be                                     course before you can receive a discharge. If you are
        fined, imprisoned, or both.                                                       filing a joint case, both spouses must complete the
                                                                                          course.
        All information you supply in connection with a
        bankruptcy case is subject to examination by the                                  You can obtain the list of agencies approved to provide
        Attorney General acting through the Office of the                                 both the briefing and the instructional course from:
        U.S. Trustee, the Office of the U.S. Attorney, and                                http://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html
        other offices and employees of the U.S.                                           .
        Department of Justice.
                                                                                          In Alabama and North Carolina, go to:
 Make sure the court has your mailing address                                             http://www.uscourts.gov/FederalCourts/Bankruptcy/
                                                                                          BankruptcyResources/ApprovedCredit
 The bankruptcy court sends notices to the mailing                                        AndDebtCounselors.aspx.
 address you list on Voluntary Petition for Individuals
 Filing for Bankruptcy (Official Form 101). To ensure                                     If you do not have access to a computer, the clerk of
 that you receive information about your case,                                            the bankruptcy court may be able to help you obtain
 Bankruptcy Rule 4002 requires that you notify the court                                  the list.
 of any changes in your address.




Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)                                                           page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19        ENTERED 12/03/19 15:05:37                   Page 95 of 116
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
             Patrick T Bryan
 In re       Mary C Bryan                                                                                     Case No.
                                                                                Debtor(s)                     Chapter       7

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $                     1,000.00
             Prior to the filing of this statement I have received                                        $                      500.00
             Balance Due                                                                                  $                      500.00

2.     $    5.00      of the filing fee has been paid.

3.     The source of the compensation paid to me was:

                   Debtor                 Other (specify):

4.     The source of compensation to be paid to me is:

                   Debtor                 Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors to reduce to market value.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions,
               redemption of assets or any other adversary proceeding.




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



            19-17364-aih               Doc 1           FILED 12/03/19         ENTERED 12/03/19 15:05:37                      Page 96 of 116
             Patrick T Bryan
 In re       Mary C Bryan                                                                                 Case No.
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     December 3, 2019                                                              /s/ Kathleen Donnelly
     Date                                                                          Kathleen Donnelly 0042636
                                                                                   Signature of Attorney
                                                                                   Kathleen Donnelly, 0042636
                                                                                   Kathleen Donnelly
                                                                                   526 Superior Ave. E Leader Bldg. Suite 2
                                                                                   Cleveland, OH 44114
                                                                                   (216)241-9628 Fax: (216)472-8554
                                                                                   kdonnellyctnotices@hotmail.com
                                                                                   Name of law firm


 Date December 3, 2019                                                 Signature    /s/ Patrick T Bryan
                                                                                    Patrick T Bryan
                                                                                    Debtor


 Date December 3, 2019                                                 Signature    /s/ Mary C Bryan
                                                                                    Mary C Bryan
                                                                                    Joint Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19          ENTERED 12/03/19 15:05:37                Page 97 of 116
                                                               United States Bankruptcy Court
                                                                     Northern District of Ohio
            Patrick T Bryan
 In re      Mary C Bryan                                                                         Case No.
                                                                                 Debtor(s)       Chapter    7




                                               VERIFICATION OF CREDITOR MATRIX


The above-named Debtors hereby verify that the attached list of creditors is true and correct to the best of their knowledge.



 Date: December 3, 2019                                               /s/ Patrick T Bryan
                                                                      Patrick T Bryan
                                                                      Signature of Debtor

 Date: December 3, 2019                                               /s/ Mary C Bryan
                                                                      Mary C Bryan
                                                                      Signature of Debtor




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy



          19-17364-aih                 Doc 1           FILED 12/03/19          ENTERED 12/03/19 15:05:37    Page 98 of 116
}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                            Fred Hirsh MD
                           6551 Wilson Mills Rd, #101
                           Cleveland, OH 44143


                           Ace Cash Express
                           c/o National Credit Adjusters
                           P.O. Box 3023
                           327 West 4th Street
                           Hutchinson, KS 67504-3023


                           Ace Cash Express
                           1231 Greenway Drive
                           Suite 600
                           Attn: Bankruptcy Department
                           Irving, TX 75038


                           AES/PHEAA
                           Attn: Bankruptcy
                           Po Box 2461
                           Harrisburg, PA 17105


                           Allied Interstate
                           P.O. Box 361445
                           Columbus, OH 43236


                           Allied Interstate, Inc.
                           P.O. Box 1954
                           ATTN: Bankruptcy
                           Southgate, MI 48195-0954


                           Allied Interstate, Inc.
                           P.O. Box 361445
                           ATTN: Bankruptcy
                           Columbus, OH 43236


                           Ally Financial
                           Attn: Bankruptcy Dept
                           Po Box 380901
                           Bloomington, MN 55438


                           American Coradius International
                           2420 Sweet Home Rd
                           Buffalo, NY 14228




    19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 99 of 116
                       American Credit Acceptance
                       Attn: Bankruptcy
                       961 E Main St
                       Spartanburg, SC 29302


                       Americredit
                       801 Cherry Street, Ste. 3500
                       Fort Worth, TX 76102


                       Arrowhead Advance
                       650 Naamans Rd, #202
                       Claymont, DE 19703


                       AT & T
                       1801 Valley View Lane
                       Attn: Bankruptcy
                       Dallas, TX 75234


                       At&T
                       Attn: AT&T U-verse(SM)
                       P.O. box 5014
                       Carol Stream, IL 60197-5014


                       AT&T Uverse
                       208 S. Akard Street
                       Dallas, TX 75202


                       Atlantic Credit and Finance
                       P.O. Box 2001
                       Warren, MI 48090


                       ATT Uverse
                       208 South Akard Street
                       Dallas, TX 75202


                       Bank America
                       Attn: Bankruptcy Dept
                       475 Crosspoint Parkway
                       Getzville, NY 14068


                       Bank of America
                       4909 Savarese Circle
                       Fl1-908-01-50
                       Tampa, FL 33634




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 100 of 116
                       Bank of America
                       c/o FIA Card Services
                       16001 Dallas
                       Addison, TX 75001


                       Bank of America
                       P.O. Box 26012
                       NC4-105-02-14
                       Attn: Bankruptcy Department
                       Greensboro, NC 27420


                       Bank Of America
                       Attn: Bankruptcy Corr. Unit
                       CA 6-919-01-41
                       P.O. Box 5170
                       Simi Valley, CA 93062


                       Bank of Missouri
                       5109 South Broadband Lane
                       Attn: Bankruptcy
                       Sioux Falls, SD 57109


                       Bastion Funding
                       One Atlantic Street
                       7th Floor
                       Stamford, CT 06901


                       Bay Area Credit Services
                       4145 Shackeford Road
                       Suite 330B
                       Norcross, GA 30093


                       Biltmore Asset Managment
                       24500 Center Ridge Road
                       Suite 472
                       Westlake, OH 44145


                       C & F Finance
                       4660 South Laburnum Ave
                       Henrico, VA 23231


                       C & F Finance Company
                       4660 S Laburnum Ave.
                       Richmond, VA 23231-2424




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 101 of 116
                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       CashNet USA
                       175 West Jackson
                       Suite 1000
                       Attn Bankruptcy
                       Chicago, IL 60606-6941


                       Cashnet USA
                       c/o NCP Finance Ohio
                       205 Sugar Camp Circle
                       Dept. ENOV
                       Dayton, OH 45409


                       CashNet USA.Com
                       327 West 4th Street
                       P.O. Box 3023
                       Hutchinson, KS 67504


                       CBE Group
                       P.O. Box 2337
                       Waterloo, IA 50704


                       CCS Collection
                       725 Canton Street
                       Norwood, MA 02062


                       Certegy Payment Recovery Services
                       Claims Accounting
                       Attn: Bankruptcy Department
                       P.O. Box 30272
                       Tampa, FL 33630-3272


                       Channel Park Hull Service
                       5300 Whiskey Island
                       Cleveland, OH 44102


                       Charter Communications
                       P.O. Box 9001920
                       Louisville, KY 40290-1920




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 102 of 116
                       Charter Communications
                       P.O. Box 57547
                       Jacksonville, FL 32241


                       Charter One
                       P.O. Box 42002
                       Attn: Bankruptcy Dept.
                       Providence, RI 02940-2002


                       Charter One Bank
                       1 Citizens Plaza
                       ATTN: Bankruptcy
                       Providence, RI 02903


                       Charter One Na
                       10561 Telegraph Road
                       Warwick, RI 02886-1359


                       Chase Card Services
                       Attn: Bankruptcy
                       Po Box 15298
                       Wilmington, DE 19850


                       Check Care Systems, Inc
                       19605 Chardon Road
                       Euclid, OH 44117


                       ChexSystems Consumer Relations
                       7805 Hudson Road
                       Suite 100
                       Saint Paul, MN 55125


                       CIG Financial/DEFI
                       6 Execuitve Circle
                       Suite 100
                       Irvine, CA 92614


                       Citimortgage, Inc.
                       succesor to Citifinancial
                       1000 Technolgy Place
                       ATTN: Bankruptcy
                       O'Fallon, MO 63680




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 103 of 116
                       Citimortgage, Inc.
                       1 Assurant Way
                       ATTN: Bankruptcy
                       Springfield, OH 45505


                       CitiMortgage, Inc.
                       P.O. Box 6728
                       ATTN: Bankruptcy
                       Sioux Falls, SD 57117-6728


                       Citimortgage, Inc.
                       The Corporation Trust, Inc
                       2405 York Road Suite 201
                       Serve highest officer
                       Lutherville Timonium, MD 21093-2264


                       Citizens Bank
                       One Citizens Plaza
                       Providence, RI 02903


                       City of East Cleveland
                       P.O. Box 742503
                       Cincinnati, OH 45274


                       City of Euclid
                       Department of Taxation
                       585 East 222 Street
                       Euclid, OH 44123


                       Cleveland Clinic Bus Oper
                       Attn: Bankruptcy Dept.
                       6801 Brecksville Road
                       Independence, OH 44131


                       Cleveland Municipal Court
                       1200 Ontario Street
                       Attn: Clerk of Courts
                       Docket: 2002 CVI 012963
                       Cleveland, OH 44113


                       Cleveland Municipal Court
                       1200 Ontario Street
                       Attn: Clerk of Courts
                       Docket: 2018 CVG 003934
                       Cleveland, OH 44113




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 104 of 116
                       Cleveland Public Power
                       P.O. Box 94560
                       Cleveland, OH 44144


                       Cleveland Public Power
                       1300 Lakeside Avenue
                       Attn: Bankruptcy Department
                       Cleveland, OH 44114-1135


                       CMS/DHS
                       7500 Security Blvd.
                       Windsor Mill, MD 21244


                       Comenity Bank/Peebles
                       Attn: Bankruptcy
                       Po Box 182125
                       Columbus, OH 43218


                       Consumer Portfolio Service
                       19500 JAMBOREE RD, SUITE 500
                       Irvine, CA 92612


                       Consumer Portfolio Services
                       19500 Jamboree Road
                       Irvine, CA 92612


                       Convergent Outsourcing
                       800 SW 39th Street
                       Suite 100
                       Renton, WA 98057


                       Corelogic Teletrack
                       P.O. Box 509124
                       Attn: Consumer Disputes
                       San Diego, CA 92150


                       CPP
                       P.O. Box 94560
                       Cleveland, OH 44101


                       Credit Acceptance
                       25505 West 12 Mile Rd
                       Suite 3000
                       Southfield, MI 48034




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 105 of 116
                       Credit Collection Services
                       Attn: Bankruptcy
                       725 Canton St
                       Norwood, MA 02062


                       Credit One Bank
                       Attn: Bankruptcy Department
                       Po Box 98873
                       Las Vegas, NV 89193


                       Department of Education/Nelnet
                       Attn: Claims
                       Po Box 82505
                       Lincoln, NE 68501


                       Deville Mgmt
                       Attn: Bankruptcy
                       Po Box 1987
                       Colleyville, TX 76034


                       DMS Promax
                       5401 ELMORE, #200
                       Davenport, IA 52807


                       Dominion East Ohio
                       P.O. Box 26666
                       Attn: Bankruptcy Group
                       Richmond, VA 23261-6785


                       Dr. Fred S Hirsh
                       6551 Wilson Mills Road
                       suite 101
                       Mayfield Heights, OH 44143


                       DT Credit
                       P.O. Box 2997
                       Phoenix, AZ 85062


                       Dyck O'Neal
                       Attn: Bankruptcy Dept
                       6060 N Central Expressway
                       Suite 200
                       Dallas, TX 75206




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 106 of 116
                       Eagle Loan Company of Ohio
                       5961 Andrews Road
                       Suite A & B
                       Mentor-on-the Lake, OH 44060


                       Elgin's Furniture Company
                       26400 Lakeland Blvd
                       Euclid, OH 44132-2542


                       Elgin's Furniture Company
                       26400 Lakeland Blvd
                       Attn: Hilary Hall, Atty
                       Euclid, OH 44132-2642


                       ER Solutions
                       P.O. Box 9004
                       Renton, WA 98057


                       ERC/Enhanced Recovery Corp
                       Attn: Bankruptcy
                       8014 Bayberry Road
                       Jacksonville, FL 32256


                       Euclid Hospital
                       18901 Lake Shore Blvd.
                       ATTN: Bankruptcy
                       Cleveland, OH 44119


                       Euclid Municipal Court
                       555 East 222nd Street
                       Attn Docket: 15CVI01555
                       Euclid, OH 44123


                       Euclid Municipal Court
                       555 East 222nd Street
                       Attn Docket: 18CVF01647
                       Euclid, OH 44123


                       FFCC-Cleveland
                       24700 Chagrin Blvd
                        Suite 205
                       Cleveland, OH 44122




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 107 of 116
                       FFCC-Cleveland
                       24700 Chagrin Blvd
                       Suite 205
                       Cleveland, OH 44122


                       Fifth Third Bank
                       38 Fountain Square Plaza
                       Cincinnati, OH 45263


                       Fifth Third Bank
                       1850 East Paris, MDROPRSCB3E
                       Bankruptcy Department
                       Grand Rapids, MI 49546


                       Fifth Third Bank
                       Bankruptcy Department
                       Maildrop RCSB3E
                       1830 E Paris Ave SE
                       Grand Rapids, MI 49546


                       Fingerhut
                       Attn: Bankruptcy
                       Po Box 1250
                       Saint Cloud, MN 56395


                       Fingerhut Direct Customer Service
                       6250 Ridgewood Road
                       Saint Cloud, MN 56303


                       First Federal Credit Control
                       Attn: Bankruptcy
                       24700 Chagrin Blvd, Ste 205
                       Cleveland, OH 44122


                       First Investors
                       380 Interstate North Parkway
                       Suite 300
                       Attn: Bankruptcy
                       Atlanta, GA 30339


                       First Investors Financial Services
                       5757 WOODWAY DRIVE
                       Suite 400
                       Houston, TX 77057




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 108 of 116
                       First PREMIER Bank
                       Attn: Bankruptcy
                       Po Box 5524
                       Sioux Falls, SD 57117


                       Flagship Credit Acceptance
                       P.O. Box 3807
                       Coppell, TX 75019


                       Float Money
                       206 West Main Street
                       Lexington, KY 40507


                       Ginnys/Swiss Colony Inc
                       Attn: Credit Department
                       Po Box 2825
                       Monroe, WI 53566


                       Global Lending Services
                       Five Concourse Pkwy, #2925
                       Atlanta, GA 30328


                       GM Financial
                       4000 Embarcadero Drive
                       Arlington, TX 76014


                       Hsbc/scusa
                       Po Box 961245
                       Fort Worth, TX 76161


                       Hunter Warfield
                       Attention: Bankruptcy
                       4620 Woodland Corporate Blvd
                       Tampa, FL 33614


                       IC System, Inc
                       Attn: Bankruptcy
                       Po Box 64378
                       Saint Paul, MN 55164


                       Internal Revenue Service
                       CIO
                       P.O. Box 7346
                       Philadelphia, PA 19101-7346




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 109 of 116
                       Internal Revenue Service
                       CIO
                       P.O.Box 7346
                       Philadelphia, PA 19101-7346


                       ITT Financial Serv
                       645 Maryville Centre Drive
                       Saint Louis, MO 63141


                       ITT Financial Serv
                       1915 Cooper Foster Park Road
                       Amherst, OH 44001


                       James & Sarah Granito
                       5400 Oakridge Drive
                       Willoughby, OH 44094


                       JPMorgan Chase Bank, NA
                       P.O. Box 15369
                       Attn: Bankruptcy
                       Wilmington, DE 19850-5369


                       Kohls/Capital One
                       Attn: Credit Administrator
                       Po Box 3043
                       Milwaukee, WI 53201


                       Lease Finance Group
                       425 Washington Blvd, 15th Fl
                       Jersey City, NJ 07310


                       Lexington Law
                       P.O. Box 19095
                       Cleveland, OH 44119


                       LVNV Funding
                       P.O. Box 1269
                       Attn: Bankruptcy
                       Greenville, SC 29602


                       LVNV Funding
                       P.O. Box 1269
                       Greenville, SC 29603




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 110 of 116
                       LVNV Funding/Resurgent Capital
                       Attn: Bankruptcy
                       Po Box 10497
                       Greenville, SC 29603


                       Mariner Finance LLC
                       3301 Boston Street
                       Baltimore, MD 21224


                       Maxwell Alexander & Assoc.
                       7014 13th Avenue
                       Suite 202
                       Brooklyn, NY 11228


                       METROPOLITAN MGMT
                       13170 PURITAS AVE, #1
                       Cleveland, OH 44135


                       Microbilt/Shermeta Law
                       901 Tower Drive
                       Suite 400
                       Troy, MI 48098


                       MICROBILT/SHERMETALAWG
                       901 Tower Drive, #400
                       Troy, MI 48098


                       Midland Funding
                       2365 Northside Dr Ste 300
                       San Diego, CA 92108


                       Midnight Velvet
                       Attn: Bankruptcy
                       1112 7th Avenue
                       Monroe, WI 53566


                       Midwest Recovery Systems
                       Attn: Bankruptcy
                       Po Box 899
                       Florissant, MO 63032


                       Midwest Recovery Systems
                       Po Box 899
                       Florissant, MO 63032




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 111 of 116
                       Moneylion Inc.
                       80 Broad Street
                       New York, NY 10004


                       Montgomery Ward
                       1112 7th Avenue
                       Attn: Bankruptcy Dept
                       Monroe, WI 53566-1364


                       Municipal Collections Of America
                       3348 Ridge Road
                       ATTN: Bankruptcy
                       Lansing, IL 60438-3112


                       Municipal Services Bureau
                       P.O. Box 16755
                       Attn: Bankrupcy
                       Austin, TX 78761


                       National Credit Adjusters
                       P.O. Box 3023
                       Hutchinson, KS 67504-3023


                       National Credit Adjusters, LLC
                       327 West 4th Avenue
                       Po Box 3023
                       Hutchinson, KS 67504


                       NCB Management Services
                       Attn: Bankruptcy
                       One Allied Drive
                       Trevose, PA 19053


                       NIGIG LLC
                       597 PEACE PIPE ROAD
                       Lac Du Flambeau, WI 54538


                       NowCom/Westlake Financial
                       4751 Wilshire Blvd.
                       Los Angeles, CA 90010


                       O'Brien, Wexlar & Assoc.
                       PO Box 533
                       Lockport, NY 14095-0533




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 112 of 116
                       Ohio Attorney General's Office
                       Collections Enforcement
                       615 W Superior Ave 11th Fl
                       Attn: Alison Archer, Atty
                       Cleveland, OH 44113


                       Ohio Department of Taxation
                       Compliance Division
                       P.O. Box 182401
                       Columbus, OH 43218-2401


                       Peak Campus Management
                       2970 Clairmont Road
                       Suite 310
                       Atlanta, GA 30329


                       Permanent General
                       2636 Elm Hill Pk
                       Nashville, TN 37214


                       Phoenix Financial
                       8902 Otis Avenue
                       Suite 103A
                       Indianapolis, IN 46216


                       Premier Bank
                       3820 North Louise Avenue
                       Sioux Falls, SD 57107


                       Premier BankCard
                       P.O. box 5524
                       Attn: Bankruptcy Dept.
                       Sioux Falls, SD 57117-5524


                       Premier BankCard
                       601 S Minnesota Ave.
                       Attn: Bankruptcy Dept.
                       Sioux Falls, SD 57104


                       Professional Recovery Services
                       2700 Meridian Parkway
                       Suite 200
                       Durham, NC 27713




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 113 of 116
                       Progressive Insurance
                       6300 Wilson Mills Rd
                       Mayfield Village, OH 44143


                       Progressive Insurance Support Ctr
                       P.O. Box 588002
                       Attn: Bankruptcy Department
                       North Metro, GA 30029-8002


                       QSSI/CMS
                       7500 Security Blvd.
                       Windsor Mill, MD 21244


                       Rebecca Swertloff DDS
                       34301 Chardon Rd
                       Willoughby, OH 44094


                       Regional Acceptance Corp.
                       1202 East Firetower Rd
                       Greenville, NC 27858


                       Republic Bank Trust Co
                       3098 Helmsdale Pl
                       Lexington, KY 40509


                       Rise Credit dba TC Loans
                       4150 International
                       Suite 400
                       Fort Worth, TX 76109


                       RITA
                       10107 Brecksville Rd.
                       Brecksville, OH 44141


                       RITA
                       P.O. Box 6600
                       Cleveland, OH 44101-4569


                       RITA
                       Attn: Leah Patton
                       P.O. box 94569
                       Cleveland, OH 44101-4569




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 114 of 116
                       Santander Consumer USA
                       Attn: Bankruptcy
                       10-64-38-Fd7 601 Penn St
                       Reading, PA 19601


                       Seventh Ave
                       1112 7th Ave
                       Monroe, WI 53566


                       Stoneleigh Recovery Assoc
                       810 Springer Drive
                       Lombard, IL 60148-8479


                       Strike Acceptance
                       23272 Mill Creek Drive
                       Laguna Hills, CA 92653


                       Swiss Colony
                       1515 South 21st Street
                       Clinton, IA 52732


                       Telecheck Recovery Services
                       Attn: Bankruptcy Department
                       P.O. Box 6808
                       Hagerstown, MD 21741-6808


                       The Illuminating Company
                       P.O. Box 3638
                       Akron, OH 44309-3638


                       Total Visa/Bank of Missouri
                       Attn: Bankruptcy
                       Po Box 85710
                       Sioux Falls, SD 57118


                       Transworld System Inc
                       Attn: Bankruptcy
                       Po Box 15618
                       Wilmington, DE 19850


                       Transworld Systems Inc
                       9525 Sweet Valley Drive
                       Suite 100
                       Cleveland, OH 44125




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 115 of 116
                       Transworld Systems, Inc.
                       Collection Agency
                       P.O. box 15095
                       Attn: Bankrupcy
                       Wilmington, DE 19850


                       US Dept of Education
                       Attn: Bankruptcy
                       Po Box 16448
                       Saint Paul, MN 55116


                       Verizon Bankruptcy Administration
                       500 Technology Drive
                       Suite 550
                       Weldon Spring, MO 63304


                       Wells Fargo Bank NA
                       dba Wells Fargo Dealer Svcs
                       23 Pasteur #604
                       Irvine, CA 92618


                       Weltman, Weinberg & Reis
                       323 West Lakeside Avenue
                       Suite 200
                       Cleveland, OH 44113


                       William C Behrens, Attorney
                       P.O. Box 6031040
                       Cleveland, OH 44103


                       William C Behrens, Attorney
                       1000 2nd Street
                       Unit 103
                       Painesville, OH 44077




19-17364-aih   Doc 1   FILED 12/03/19   ENTERED 12/03/19 15:05:37   Page 116 of 116
